                  Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 1 of 68




 UNITED STATES DISTRICT COURT                                                                           Deleted: ¶
 SOUTHERN DISTRICT OF NEW YORK                                                                          UNITED STATES DISTRICT COURT¶
                                                                                                        SOUTHERN DISTRICT OF NEW YORK¶
 ----------------------------------------------------------------- x                                    ! x¶
 LIANHUA WENG,                                                                                          LIANHUA WENG, ¶
 HAIHUA ZHAI,                                                                                           HAIHUA ZHAI, and ¶
                                                                                                        SHIMIN YUAN, ¶
 SHIMIN YUAN,                                                                                           Plaintiffs, ¶
 CHENG BIN QIANG, and                                                                                   v. ¶
 GUANGLI ZHANG,                                                                                         KUNG FU LITTLE STEAMED BUNS RAMEN INC. "
                                                                                                        d/b/a Kung Fu Little Steamed Buns Ramen, ¶
                                             Plaintiffs,             Case No. 17-cv-00273 (LAP)         KUNG FU DELICACY INC. "
                                                                                                        d/b/a Kung Fu Little Steamed Buns Ramen, ¶
                                 v.                                    [JOINTLY-PROPOSED]               KUNG FU KITCHEN INC. "
                                                                                                        d/b/a Kung Fu Little Steamed Buns Ramen, ¶
                                                                       JURY CHARGE                      ZHE SONG "
 KUNG FU LITTLE STEAMED BUNS RAMEN INC.                                                                 a/k/a Peter Song, ¶
         d/b/a Kung Fu Little Steamed Buns Ramen,                                                       “JOHN” LIU "
 KUNG FU DELICACY INC.                                                                                  a/k/a Andy Liu, and ¶
                                                                                                        ZHIMIN CHEN, ¶
         d/b/a Kung Fu Little Steamed Buns Ramen,                                                       Defendants. ¶
 KUNG FU KITCHEN INC.                                                                                   !x                                         ... [1]
         d/b/a Kung Fu Little Steamed Buns Ramen,                                                       Formatted Table
 ZHE SONG
         a/k/a Peter Song,
 “JOHN” LIU
         a/k/a Andy Liu, and
 ZHIMIN CHEN,
                                             Defendants.
 ----------------------------------------------------------------- x

        Pursuant to the Court’s February 24, 2021 Order (Dkt. No. 86) and Federal Rule of Civil

Procedure 51, the parties, by and through undersigned counsel, submit the following Joint

Proposed Jury Instructions. To the extent the parties are not in agreement, their modified or

additional proposed jury instructions and respective objections are separately set forth. The parties

respectfully request leave to submit revised or additional instructions based upon the evidence

actually adduced at trial or to conform to any rulings of law the Court may render during the course

of these proceedings.
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 2 of 68




        PROPOSED JURY INSTRUCTION NO. 1 (GENERAL INTRODUCTION)                                             Deleted: ¶
                                                                                                           ¶
        Now that you have heard the evidence and the arguments of counsel, it becomes my duty              ¶
                                                                                                           ¶
                                                                                                           ¶
to give you the instructions of the Court as to the law applicable to this case.                           ¶
                                                                                                           ¶
        It is your duty as jurors to follow the law as I shall state it to you, and to apply that law to   ¶
                                                                                                           ¶
                                                                                                           ¶
the facts as you find them from the evidence in the case. You are not to single out one instruction        JOINT PROPOSED JURY INSTRUCTIONS¶
                                                                                                           ¶
alone as stating the law, but must consider the instructions as a whole. Neither are you to be             Formatted: Heading 1, Centered, Indent: Left: 0", First
                                                                                                           line: 0", Right: 0", Space Before: 0 pt, After: 12 pt, Adjust
                                                                                                           space between Latin and Asian text, Adjust space between
concerned with the wisdom of any rule of law stated by me.                                                 Asian text and numbers
                                                                                                           Formatted: Font: (Default) Times New Roman, 12 pt, Font
        The parties’ attorneys have quite properly referred to some of the governing rules of law          color: Auto
                                                                                                           Deleted: ¶
in their arguments. If, however, any difference appears to you between the law as stated by counsel        Formatted: Font: 12 pt
                                                                                                           Deleted: to give you the instructions of the Court as to the
and that stated by the Court in these instructions, you are to be governed by the Court’s                  law applicable to this case.
                                                                                                           Deleted:
instructions.

        Nothing I say in these instructions is to be taken as an indication that I have any opinion

about the facts of the case, or what that opinion is. It is not my function to determine the facts, but

rather yours.

        Neither by these instructions, nor by any ruling or remark I have made, do I mean to

indicate any opinion as to the facts or as to what your verdict should be. You are the sole judges

of the facts.

        You must perform your duties as jurors without bias or prejudice as to any party. The law          Deleted:


does not permit you to be governed by sympathy, prejudice, or public opinion. All parties expect

that you will carefully and impartially consider all of the evidence, follow the law as it is now

being given to you, and reach a just verdict, regardless of the consequences.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 71.01 (4th ed.             Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
                                                                                                           pt
1987).
                                                                                                           Deleted: ¶
                                                                                                           ¶
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 3 of 68




    PROPOSED JURY INSTRUCTION NO. 2 (PROVINCE OF COURT AND JURY)                                         Deleted:                    Page Break
                                                                                                         ¶
       As members of the jury, you are the sole and exclusive judges of the facts. You pass upon         Deleted: PROPOSED JURY INSTRUCTION NO. 2
                                                                                                         (PROVINCE OF COURT AND JURY)¶
                                                                                                         ¶
the evidence. You determine the credibility of the witnesses. You resolve such conflicts as there
                                                                                                         Deleted:
may be in the testimony. You draw whatever reasonable inferences you decide to draw from the

facts as you have determined them, and you determine the weight of the evidence.

       Because you are the sole and exclusive judges of the facts, I do not mean to indicate any

opinion as to the facts or what your verdict should be. The law of the United States permits judges

to comment on the evidence in the case during the trial or in instructing the jury. The rulings I have

made during the trial are not any indication of my views of what your decision should be as to

whether or not the Plaintiff has proven his case.

       If I have said anything or done anything which has suggested to you that I am inclined to

favor the claims or position of either party, or that I find a particular witness credible or not, you

will not permit yourself to be influenced by any such suggestion. If any expression of mine has

seemed to indicate an opinion relating to any of these matters, I instruct you to disregard it.

       During the course of the trial, I may have asked questions of a witness in order to obtain

information or bring out some fact or facts not fully developed by the testimony. You should not

take my questions to witnesses as any indication of the Court’s opinion as to how you should

determine the issues of fact. Remember at all times that you, as jurors, are to disregard comments       Deleted:


of the Court in arriving at your own findings as to the facts.

Authority: Sand, Leonard B., Modern Federal Jury Instructions, Matthew Bender § 71.03                    Formatted: Space Before: 0 pt, After: 12 pt
(1984).                                                                                                  Deleted: ¶
                                                                                                         ¶
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 4 of 68




 PROPOSED JURY INSTRUCTION NO. 3 (BURDEN OF PROOF: PREPONDERANCE
                        OF THE EVIDENCE)

PLAINTIFFS’ VERSION                                                                                         Deleted: PROPOSED JURY INSTRUCTION NO. 3¶
                                                                                                            (BURDEN OF PROOF: PREPONDERANCE OF THE
                                                                                                            EVIDENCE)¶
        Each Plaintiff has the burden of proving all the elements of his claims by a preponderance          ¶
                                                                                                            ¶
of the evidence, unless I specifically instruct you otherwise.                                              Formatted: Indent: Left: 0", Space After: 12 pt
                                                                                                            Formatted: Font: (Default) Times New Roman
        What does a “preponderance of the evidence” mean? To establish a fact by a preponderance
                                                                                                            Deleted: ¶
                                                                                                            Formatted: Space After: 0 pt, Line spacing: Double
of the evidence means to prove that the fact is more likely true than not. A preponderance of the

evidence means the greater weight of the evidence. It refers to the quality and persuasiveness of the

evidence, not the number of witnesses or documents. In determining whether a claim has been

proven by a preponderance of the evidence, you should consider the testimony of all witnesses,

regardless of who called them.

        If, after considering all of the evidence, you are satisfied that a Plaintiff has carried his

burden on each essential element of his claim, then you must find in that Plaintiff’s favor. If, after

such consideration, you find that the evidence in favor of a Plaintiff is outweighed by the evidence

against that Plaintiff’s position, or that the credible evidence on a given issue is equally divided

between the parties—that it is as equally probable that one side is right as it is that the other side is

right—then you must decide that issue against that Plaintiff. Because each Plaintiff has the burden

of proof, they must do more than simply produce evidence that is equal to the evidence on the other

side. In order to satisfy his burden, he must prove each element of his claims by a preponderance

of the evidence. On the other hand, the Plaintiffs need prove no more than a preponderance. So, if

you find that the scales tip, however slightly, in favor of a Plaintiff—that what he claims is more

likely true than not, even by just a little when compared to the Defendant’s case—then that element

of that Plaintiff’s claim will have been proven by a preponderance of the evidence.

        In some limited circumstances, as you will hear me describe later, the Defendants bear the          Formatted: Indent: Left: 0", Space After: 0 pt, Line
                                                                                                            spacing: Double
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 5 of 68




burden of proof. Where the Defendants bear the burden of proof with respect to any matter, they

too must prove that matter by a preponderance of the evidence.

DEFENDANTS’ VERSION                                                                                       Formatted: Font: (Default) Times New Roman
                                                                                                          Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
       The burden is on the plaintiff in a civil action, such as this, to prove every essential element   pt
                                                                                                          Deleted: ¶
of his claim by a preponderance of the evidence. If the proof should fail to establish any essential      Formatted: Space Before: 0 pt

element of the Plaintiff’s claim by a preponderance of the evidence in the case, you should find

for Defendants as to that claim.

       To “establish by a preponderance of the evidence” means to prove something is more

likely so than not so. In other words, a preponderance of the evidence in the case means such

evidence as, when considered and compared to that opposed to it, has more convincing force,

and produces in your minds a belief that what is sought to be proved is more likely true than not

true. This rule does not, of course, require proof to an absolute certainty, because proof to an

absolute certainty is seldom possible in any case.

       In determining whether any fact in issue has been proved by preponderance of the evidence

in the case, you may, unless otherwise instructed, consider the testimony of all witnesses,

regardless of who may have called them, and all exhibits received in evidence, regardless of who

may have produced them.

       This phrase, preponderance of the evidence, is easier to illustrate than it is to define. To       Formatted: Space Before: 0 pt


explain to you the meaning, I ask you to visualize when you go into the jury room that you have

on the jury room table the scales of justice on which two trays are hanging evenly in balance. Label

the right hand tray the Plaintiff’s tray. Then put onto that tray all of the evidence on a particular

claim which you feel favors the Plaintiff, giving to that evidence the weight that you believe it is

fairly entitled to receive. Then place on Defendants’ tray all of the evidence in the case that favors
                 Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 6 of 68




Defendants’ side of that claim, again giving to that evidence the weight that you believe they are

fairly entitled to receive.

        Now, if the trays remain in equal balance upon consideration of all of the evidence, or if

Defendants’ tray goes down, then your verdict on that claim must be for Defendants because, if       Deleted: ¶
                                                                                                     Formatted: Font: 12 pt
the evidence weighs the same for both sides, or favors Defendants, the Plaintiff has not sustained
                                                                                                     Formatted: Justified, Space Before: 0 pt, After: 12 pt
                                                                                                     Deleted: ¶
his burden of proof by a preponderance of the evidence. Only if the Plaintiff’s tray outweighs
                                                                                                     Deleted: ¶
Defendants’ evidence, has the Plaintiff sustained his burden of proof by a preponderance of the      Deleted: PROPOSED JURY INSTRUCTION NO. 4 ¶
                                                                                                     (BLANK)¶
                                                                                                     ¶
evidence.                                                                                            ¶
                                                                                                     ¶
Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 72.01 (4th ed.       ¶
                                                                                                     ¶
1987), as modified.                                                                                  ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     ¶
                                                                                                     !¶
                                                                                                                              Page Break
                                                                                                     ¶
                                                                                                     PROPOSED JURY INSTRUCTION NO. 5 ¶
                                                                                                       (BLANK)¶
                                                                                                                              Page Break
                                                                                                     ¶
                                                                                                     PROPOSED JURY INSTRUCTION NO. 6¶
                                                                                                     (BLANK)¶
                                                                                                     ¶
                                                                                                                              Page Break
                                                                                                     ¶
                                                                                                     Formatted: Justified, Right: 0", Space Before: 0 pt, After:
                                                                                                     12 pt
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 7 of 68




   PROPOSED JURY INSTRUCTION NO. 4 (ALL PERSONS EQUAL BEFORE THE
                     LAW–CORPORATE PARTIES)

       This case should be considered and decided by you as an action between persons of equal         Deleted: PROPOSED JURY INSTRUCTION NO. 7¶
                                                                                                       (ALL PERSONS EQUAL BEFORE THE LAW –
                                                                                                       CORPORATE PARTIES)¶
standing in the community, of equal worth, and holding the same or similar stations of life. A         ¶
                                                                                                       Formatted: Indent: Left: 0", Right: 0"
corporation is entitled to the same fair trial at your hands as a private individual. All persons,

including corporations, partnerships, unincorporated associations, governmental entities and other

organizations, stand equal before the law, and are to be dealt with as equals in a court of justice.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 71.04 (4th ed.         Deleted: ¶
1987), as modified.                                                                                    ¶
                                                                                                       Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                                       Deleted:                    Page Break
                 Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 8 of 68




                   PROPOSED JURY INSTRUCTION NO. 5 (SYMPATHY)

        Under your oath as jurors you are not to be swayed by sympathy. You should be guided                   Deleted: ¶
                                                                                                               PROPOSED JURY INSTRUCTION NO. 8
                                                                                                               (SYMPATHY)¶
solely by the evidence presented during the trial, without regard to the consequences of your                  ¶
                                                                                                               Formatted: Indent: Left: 0", Right: 0"
decision.

        You have been chosen to try the issues of fact and reach a verdict on the basis of the

evidence or lack of evidence. If you let sympathy interfere with your clear thinking there is a risk           Deleted:


that you will not arrive at a just verdict. All parties to a civil lawsuit are entitled to a fair trial. You   Deleted:


must make a fair and impartial decision so that you will arrive at the just verdict.

Authority: Sand, Leonard B., Modern Federal Jury Instructions, Matthew Bender, § 71.10 (1984).                 Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                               After: 12 pt
                                                                                                               Deleted: ¶
                                                                                                               ¶
                                                                                                               Deleted:                     Page Break
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 9 of 68




           PROPOSED JURY INSTRUCTION NO. 6 (EVIDENCE IN THE CASE)                                      Deleted: ¶

       Statements and arguments of counsel are not evidence in the case. When, however, the            Deleted: PROPOSED JURY INSTRUCTION NO. 9
                                                                                                       (EVIDENCE IN THE CASE)¶
                                                                                                       ¶
attorneys on both sides stipulate or agree as to the existence of a fact, you must, unless otherwise
                                                                                                       Formatted: Indent: Left: 0", Right: 0"

instructed, accept the stipulation and regard that fact as proved.

       The Court may take judicial notice of certain facts or events. When the Court declares it

will take judicial notice of some fact or event, you must, unless otherwise instructed, accept the

Court’s declaration as evidence, and regard as proved the fact or event which has been judicially

noticed.

       Unless you are otherwise instructed, the evidence in the case always consists of the sworn

testimony of the witnesses, regardless of who may have called them; all exhibits received in

evidence, regardless of who may have produced them; all facts which may have been admitted or

stipulated; and all facts and events which may have been judicially noticed.

       Any evidence as to which an objection was sustained by the Court, and any evidence

ordered stricken by the Court, must be entirely disregarded.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 71.08 (4th ed.         Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                       After: 12 pt
1987).
                                                                                                       Deleted: ¶
                                                                                                       ¶
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 10 of 68




          PROPOSED JURY INSTRUCTION NO. 7 (INFERENCES DEFINED)

You are to consider only the evidence in the case. But in your consideration of the evidence, you      Deleted:            Page Break
                                                                                                       ¶
                                                                                                       PROPOSED JURY INSTRUCTION NO. 10
are not limited to the bald statements of the witnesses. In other words, you are not limited to what   (INFERENCES DEFINED)¶
                                                                                                       ¶
you see and hear as the witnesses testify. You are permitted to draw, from facts which you find

have been proved, such reasonable inferences as seem justified in the light of your experience.

       Inferences are deductions or conclusions which reason and common sense lead you to draw

from facts which have been established by the evidence in the case.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 72.04 (4th ed.         Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                       After: 12 pt
1987), as modified.
                                                                                                       Deleted: ¶
                                                                                                       ¶
                                                                                                       Deleted:                     Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 11 of 68




     PROPOSED JURY INSTRUCTION NO. 8 (QUESTIONS NOT IN EVIDENCE)

       If a lawyer asks a witness a question that contained an assertion of fact, you may not           Deleted: ¶
                                                                                                        PROPOSED JURY INSTRUCTION NO. 11
                                                                                                        (QUESTIONS NOT IN EVIDENCE)¶
consider the assertion as evidence of that fact unless the witness agreed with the statement in whole   ¶
                                                                                                        Formatted: Indent: Left: 0", Right: 0"
or in part. The lawyer’s statements, standing alone, are not evidence.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 71.12 (4th ed.          Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                        After: 12 pt
1987), as modified.
                                                                                                        Deleted: ¶
                                                                                                        ¶
                                                                                                        Deleted:                     Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 12 of 68




                PROPOSED JURY INSTRUCTION NO. 9 (OBJECTIONS)

       It is the duty of the attorney to object when the other side offers testimony or other evidence   Deleted: ¶
                                                                                                         PROPOSED JURY INSTRUCTION NO. 12
                                                                                                         (OBJECTIONS)¶
the attorney believes is not properly admissible. You should not show prejudice against an attorney      ¶
                                                                                                         Formatted: Indent: Left: 0", Right: 0"
or a party because the attorney has made objections.
                                                                                                         Deleted:

       You should not infer or conclude from any ruling or other comment made by the Court that          Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


the Court has any opinion on the merits of the case favoring one side or the other.

       When the Court has sustained (in other words, agreed with) an objection to a question             Formatted: Indent: Left: 0", Right: 0"


addressed to a witness, you must disregard the question entirely, and you should not draw any

inference or conclusion from the question itself, or speculate as to what the witness would have

said if she or she had been permitted to answer the question.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 70.01 (4th ed.           Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                         After: 12 pt
1987), as modified.
                                                                                                         Deleted: ¶
                                                                                                         ¶
                                                                                                         Deleted:                     Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 13 of 68




      PROPOSED JURY INSTRUCTION NO. 10 (CREDIBILTIY OF WITNESSES)

       You, as jurors, are the sole judges of the credibility of the witnesses and the weight their     Deleted: ¶
                                                                                                        PROPOSED JURY INSTRUCTION NO. 13
                                                                                                        (CREDIBILITY OF WITNESSES)¶
testimony deserves. You may be guided by the appearance and conduct of the witness, or by the           ¶
                                                                                                        Formatted: Indent: Left: 0", Right: 0"
manner in which the witness testifies, or by the character of the testimony given, or by evidence

to the contrary of the testimony given.

       You should carefully scrutinize all the testimony given, the circumstances under which           Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


each witness has testified, and every matter in evidence which tends to show whether a witness is

worthy of belief. Consider each witness’s intelligence, motive, state of mind, demeanor, or manner

while on the stand. Consider the witness’s ability to observe the matters to which he or she has

testified, and whether the witness impresses you as having an accurate recollection of these

matters. Consider also any relation each witness may bear to either side of the case; the manner in

which each witness might be affected by the verdict; and the extent to which, if at all, each witness

is either supported or contradicted by other evidence in the case.

       Inconsistencies or discrepancies in the testimony of a witness, or between the testimony of      Formatted: Indent: Left: 0", Right: 0"


different witnesses, may or may not cause you to discredit such testimony. Two or more persons

witnessing an incident or a transaction may see or hear it differently, and innocent misrecollection,

like failure of recollection, is not an uncommon experience. In weighing the effect of a

discrepancy, always consider whether it pertains to a matter of importance or an unimportant detail,

and whether the discrepancy results from innocent error or intentional falsehood.

       After making your own judgment, you will give the testimony of each witness such weight,

if any, as you may think it deserves. You may, in short, accept or reject the testimony of any

witness in whole or in part.

       Also, the weight of the evidence is not necessarily determined by the number of witnesses        Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


testifying to the existence or nonexistence of any fact. You may find that the testimony of a small     Deleted:
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 14 of 68




number of witnesses as to any fact is more credible than the testimony of a larger number of

witnesses to the contrary.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 73.01 (4th ed.   Formatted: Indent: Left: 0", First line: 0", Right: 0",
                                                                                                 Space After: 12 pt, Line spacing: single
1987).
                                                                                                 Deleted: ¶
                                                                                                 ¶
                                                                                                 Deleted: ¶
                                                                                                 Deleted:                      Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 15 of 68




              PROPOSED JURY INSTRUCTION NO. 11 (IMPEACHMENT)                                             Deleted: ¶

       A witness may be discredited or impeached by contradictory evidence, or by evidence that          Deleted: PROPOSED JURY INSTRUCTION NO. 14
                                                                                                         (IMPEACHMENT)¶
                                                                                                         ¶
at some other time the witness has said or done something, or has failed to say or do something,
                                                                                                         Formatted: Indent: Left: 0", Right: 0"

which is inconsistent with the witness’s present testimony.

       If you believe any witness has been impeached and thus discredited, it is your exclusive

province to give the testimony of that witness such credibility, if any, as you may think it deserves.

       If a witness is shown knowingly to have testified falsely concerning any material matter,

you have a right to distrust such witness’s testimony in other particulars, and you may reject all

the testimony of that witness or give it such credibility as you may think it deserves.

       An act or omission is “knowingly” done if done voluntarily and intentionally, and not

because of mistake or accident or other innocent reason.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 73.04 (4th ed.           Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
                                                                                                         pt
1987).
                                                                                                         Deleted: ¶
                                                                                                         ¶
                                                                                                         Deleted:                     Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 16 of 68




   PROPOSED JURY INSTRUCTION NO. 12 (EFFECT OF PRIOR INCONSISTENT
                      STATEMENT OR CONDUCT)

       Evidence that at some other time a witness, not a party to this action, has said or done       Deleted: ¶
                                                                                                      PROPOSED JURY INSTRUCTION NO. 15¶
                                                                                                      (EFFECT OF PRIOR INCONSISTENT STATEMENTS
something which is inconsistent with the witness’s testimony at the trial may be considered for the   OR CONDUCT)¶
                                                                                                      ¶
sole purpose of judging the credibility of the witness but may never be considered as evidence of     Formatted: Indent: Left: 0", Right: 0"

proof of the truth of any such statement.

       Where, however, the witness is a party to the case, and by such statement, or other conduct,   Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


admits some fact or facts against his interest, then such statement or other conduct, if knowingly

made or done, may be considered as evidence of the truth of the fact or facts so admitted by such

party, as well as for the purpose of judging the credibility of the party as a witness.

       An act or omission is “knowingly” done, if done voluntarily and intentionally, and not         Formatted: Indent: Left: 0", Right: 0"


because of mistake or accident or other innocent reason.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 73.09 (4th ed.        Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
                                                                                                      pt
1987).
                                                                                                      Deleted: ¶
                                                                                                      ¶
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 17 of 68




 PROPOSED JURY INSTRUCTION NO. 13 (USE OF DEPOSITIONS AS EVIDENCE)

During the trial of this case, certain testimony has been presented to you by way of deposition,          Deleted:              Page Break
                                                                                                          ¶
                                                                                                          PROPOSED JURY INSTRUCTION NO. 16
consisting of sworn recorded answers to questions asked of the witness in advance of the trial by         (DEPOSITIONS: USE AS EVIDENCE)¶
                                                                                                          ¶
one or more of the attorneys for the parties to the case. This method is permitted in order to simplify

the presentation of the evidence and such testimony is entitled to the same consideration, and is to

be judged as to credibility, and weighed and otherwise considered by you, insofar as possible, in

the same way as if the witness had been present and had testified from the witness stand.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 73.02 (4th ed.            Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                          After: 12 pt
1987), as modified.
                                                                                                          Deleted: ¶
                                                                                                          ¶
                                                                                                          Deleted: ¶
                                                                                                          Deleted:                     Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 18 of 68




PROPOSED JURY INSTRUCTION NO. 14 (ALL AVAILABLE EVIDENCE NEED NOT
                         BE PRODUCED)

       The law does not require a party to call as witnesses all persons who may have been             Deleted: ¶
                                                                                                       PROPOSED JURY INSTRUCTION NO. 17¶
                                                                                                       ¶
involved in the case or who may appear to have some knowledge of the matters at issue at this trial.   (ALL AVAILABLE EVIDENCE NEED NOT BE
                                                                                                       PRODUCED)¶
Nor does the law require any party to produce as exhibits all papers and things mentioned during       ¶
                                                                                                       Formatted: Space After: 0 pt
the case.

       Each party has had an equal opportunity or lack of opportunity to call any witness.

Therefore, you should not draw any inference or reach any conclusions as to what any uncalled

witnesses would have said if the witness had been called. The absence of any witness should not

affect your judgment in any way.

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 73.11 (4th ed.         Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
                                                                                                       pt
1987).
                                                                                                       Deleted: ¶
                                                                                                       ¶
                                                                                                       Deleted: ¶
                                                                                                                               Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 19 of 68




 PROPOSED JURY INSTRUCTION NO. 15 (USE OF ELECTRONIC TECHNOLOGY)

       You, as jurors, must decide this case based solely on the evidence presented here within          Deleted: ¶
                                                                                                         PROPOSED JURY INSTRUCTION NO. 18¶
                                                                                                         (USE OF ELECTRONIC TECHNOLOGY)¶
the four walls of this courtroom. This means that during the trial you must not conduct any              ¶
                                                                                                         Formatted: Indent: Left: 0", Right: 0"
independent research about this case, the matters in the case, and the individuals or corporations

involved in the case. In other words, you should not consult dictionaries or reference materials,

search the internet, websites, or blogs, or use any other electronic tools to obtain information about

this case or to help you decide the case. Please do not try to find out information from any source

outside the confines of this courtroom.

       After you retire to deliberate, you may begin discussing the case with your fellow jurors,

but you cannot discuss the case with anyone else until you have returned a verdict and the case is

at an end.

       I know that many of you use cell phones, Blackberries, smartphones, the internet, and other       Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


tools of technology. You also must not talk to anyone at any time about this case or use these tools

to communicate electronically with anyone about the case. This includes your family and friends.

You may not communicate with anyone about the case on your cell phone, through e-mail,

Blackberry, iPhone, text messaging, or on Twitter, through any blog, or a website, including

Facebook, Google+, My Space, LinkedIn, or YouTube. You may not use any similar technology

or social media, even if I have not specifically mentioned it here. I expect you will inform me as

soon as you become aware of another juror’s violation of these instructions.

Authority: Proposed Model Jury Instructions: The Use of Electronic Technology to Conduct                 Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                         After: 12 pt, Line spacing: single
Research on or Communicate about a Case, prepared by the Judicial Conference Committee on
Court Administration and Case Management (June 2012).                                                    Deleted: ¶
                                                                                                         ¶
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 20 of 68




     PROPOSED JURY INSTRUCTION NO. 16 (CONSIDER DAMAGES ONLY IF
                            NECESSARY)

       I am about to instruct you as to the proper measure of damages. The fact that I am giving         Deleted: PROPOSED JURY INSTRUCTION NO. 19
                                                                                                         (CONSIDER DAMAGES ONLY IF NECESSARY)¶
                                                                                                         ¶
you this instruction should not be considered as an indication of any view of mine as to whether
                                                                                                         Formatted: Indent: Left: 0", Right: 0"

the Plaintiffs are entitled to a verdict against the Defendants with respect to any of their claims.     Deleted: is
                                                                                                         Deleted: his
Instructions as to the measure of damages are given only for your guidance, in the event that you

should find in favor of the Plaintiffs on the question of liability on one or more of their claims, by   Deleted: his


a preponderance of evidence and in accordance with the other instructions I have given you. If you       Deleted:


decide that the Plaintiff is not entitled to prevail with respect to any of his claims, you need go no

further and do not have to address the issue of damages.

Authority: 3 Hon. Edward J. Devitt, Federal Jury Practice and Instructions § 74.02 (4th ed. 1987).       Deleted: ¶
                                                                                                         ¶
                                                                                                         Deleted: ¶
                                                                                                         Formatted: Body Text, Justified, None, Indent: Left: 0",
                                                                                                         First line: 0", Right: 0", Space Before: 0 pt, After: 12 pt,
                                                                                                         Adjust space between Latin and Asian text, Adjust space
                                                                                                         between Asian text and numbers
                                                                                                         Deleted:                      Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 21 of 68




        PROPOSED JURY INSTRUCTION NO. 17 (DAMAGES: SPECULATION)

        The Plaintiffs bear the burden of proof not just on their substantive claims, but also with    Deleted: ¶
                                                                                                       PROPOSED JURY INSTRUCTION NO. 20
                                                                                                       (DAMAGES: SPECULATION)¶
respect to the amount and calculation of any damages that he seeks. In the event that you find in      ¶
                                                                                                       Deleted: his
favor of the Plaintiff on one or more of his claims, you may not speculate regarding the amount of
                                                                                                       Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt
                                                                                                       Deleted: s
any damages that you may award. The amount of your verdict must be based on the evidence

presented at trial.

        Therefore, you are not to award speculative damages. Speculative damages are those

damages that although possible, are remote, conjectural, or the product of guesswork. If the

Plaintiff fails to prove by a preponderance of the credible evidence the amount of damages that he

claims, you may not simply guess as to the amount of damages.

        However, if you find that a Defendant did not keep or maintain accurate employment             Formatted: Indent: Left: 0", Right: 0"


records, then a Plaintiff can meet his burden as to that Defendant by presenting sufficient evidence

to show his dates of employment, hours of employment, and rates of pay as a matter of just and

reasonable inference. He may meet this burden by relying on his recollection alone. The law does

not require him to recall exact dates, hours, or rates. You should find that he met his burden of

proof if you find his testimony is credible and provides a basis for a reasonable approximation of

his damages.

        If you find that a Plaintiff has met that burden, then the Defendant at issue has the burden

to show either that the Plaintiff’s approximation is unreasonable. Accordingly, if you find that a

Defendant does not have records pertaining to a Plaintiff’s employment, it becomes the Defendant’s

burden to produce evidence to negate the Plaintiff’s recollection. If you find the Defendant has

met its burden of proving a Plaintiff’s approximation is unreasonable, then you may find he worked

the period, for the hours, or for the rates of pay that the Defendant claims. If, however, you find
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 22 of 68




the Defendant did not meet its burden then you should approximate the period of time, hours, and

rates based on the applicable Plaintiff’s testimony alone.

Authority: Oiness v. Walgreen Co., 88 F.3d 1025, 1030 (Fed. Cir. 1996); Dominic v. Consol.         Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                   After: 12 pt
Edison Co., 822 F.2d 1249, 1257-58 (2d Cir. 1987); Anderson v. Mt. Clemens Pottery Co., 328
U.S. 680, 687–88 (1946); Kuebel v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011).          Deleted: ¶
                                                                                                   ¶
                                                                                                   Deleted:                     Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 23 of 68




          PROPOSED JURY INSTRUCTION NO. 18 (DUTY TO DELIBERATE)

       It is your duty, as jurors, to consult with one another, and to deliberate with a view to      Deleted: ¶
                                                                                                      PROPOSED JURY INSTRUCTION NO. 21 (DUTY TO
                                                                                                      DELIBERATE)¶
reaching an agreement, if you can do so without violence to individual judgment. You must each        ¶
                                                                                                      Formatted: Indent: Left: 0", Right: 0"
decide the case for yourself, but only after an impartial consideration of the evidence in the case

with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own

views, and change your opinion if convinced it is erroneous. But do not surrender your honest

conviction as to the weight or effect of evidence solely because of the opinion of your fellow

jurors, or for the mere purpose of returning a verdict.                                               Deleted: ¶


       Remember at all times that you are not partisans. You are judges—judges of the facts. Your     Formatted: Justified, Indent: First line: 0.5", Line spacing:
                                                                                                      Double

sole interest is to seek the truth from the evidence in the case.                                     Deleted: ¶
                                                                                                      ¶

Authority: Devitt, Blackmar and Wolff, Federal Jury Practice and Instructions § 74.01 (4th ed.        Deleted: ¶
1987)                                                                                                 Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
                                                                                                      pt
                                                                                                      Deleted: ¶
                                                                                                      ¶
                                                                                                      Deleted:                      Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 24 of 68




                  PROPOSED JURY INSTRUCTION NO. 19 (VERDICT)

       Your verdict must represent the considered judgment of every juror. In order to return a   Deleted: ¶
                                                                                                  PROPOSED JURY INSTRUCTION NO. 22 (VERDICT)¶
                                                                                                  ¶
verdict, it is necessary that each juror agree. Your verdict must be unanimous.
                                                                                                  Formatted: Indent: Left: 0"

Authority: Fed. R. Civ. P. 48.                                                                    Deleted: ¶
                                                                                                  Formatted: Indent: Left: 0", Space After: 12 pt
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 25 of 68




   PROPOSED JURY INSTRUCTION NO. 20 (STATUTE INVOLVED: FAIR LABOR
                         STANDARDS ACT)

I will now instruct you on the law that is applicable to the claims and defenses in this case. You    Deleted:            Page Break
                                                                                                      ¶
                                                                                                      PROPOSED JURY INSTRUCTION 23 (FLSA:
are to apply the law as I describe it to you and only as I describe it to you.                        STATUTE INVOLVED)¶
                                                                                                      ¶
       The Plaintiff has brought claims under the Fair Labor Standards Act, also referred to as the

FLSA for ease of reference. The FLSA is a federal law that provides for the payment of the federal

minimum wage for each hour worked and the payment of overtime compensation for all hours

worked in excess of 40 in one workweek. In this case, the Plaintiffs claim the Defendants did not     Deleted: s


pay them the minimum wage and overtime pay required by the FLSA.                                      Deleted: him


Authority: 29 U.S.C. §§ 206, 207, 255(a).                                                             Formatted: Indent: Left: 0", Space After: 12 pt
                                                                                                      Deleted: 255(a),
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 26 of 68




   PROPOSED JURY INSTRUCTION NO. 21 (STATUTE INVOLVED: NEW YORK                                    Deleted: ¶
                                                                                                                            Page Break
                           LABOR LAW)
                                                                                                   ¶

       The Plaintiff has brought claims under New York law, specifically the New York Labor        Deleted: PROPOSED JURY INSTRUCTION 24 (NYLL:
                                                                                                   STATUTE INVOLVED)¶
                                                                                                   ¶
Law and New York Codes, Rules and Regulations, which I will simply refer to as the NYLL for
                                                                                                   Formatted: Indent: Left: 0", Right: 0"

ease of reference. The NYLL is a state law that provides for the payment of the New York

minimum wage for each hour worked and the payment of overtime compensation for all hours

worked in excess of 40 in one workweek. The NYLL further provides for “spread of hours”

payments. A spread of hour payment is one additional hour at the New York minimum wage if the

time between the beginning and end of an employee’s workday (i.e., the spread) exceeds 10 hours.

Beginning in April 2011, the NYLL allowed employees to recover penalties if their employer did     Deleted: y


not provide written wage notices at their times of hire wage statements with their regular wage

payments.

Authority: N.Y. Lab. L. §§ 195(1), 195(3), 198(1-b), 198(1-d), 198(3), 652(1); 12 N.Y.C.R.R. §§    Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                   After: 12 pt
146-1.2, 146-1.3, 146-1.4, 146-1.6, 146-2.2, 146-2.3, 146-2.5, 146-2.6, 146-2.9.
                                                                                                   Deleted: N.Y. Lab. Law §§ 195(3), 198(1-d), 198(3),
                                                                                                   652(1); 12 N.Y.C.R.R. §§ 137-1.3, 137-¶
                                                                                                   ¶
                                                                                                   1.7.
                                                                                                   Deleted: ¶
                                                                                                                            Page Break
                                                                                                   ¶
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 27 of 68




  PROPOSED JURY INSTRUCTION NO. 22 (EMPLOYER STATUS OF INDIVIDUAL
                 DEFENDANTS UNDER FLSA AND NYLL)

        The Plaintiffs seek to hold Kung Fu Little Steamed Buns Ramen Inc., Kung Fu Delicacy              Deleted: PROPOSED JURY INSTRUCTION 25¶
                                                                                                          (FLSA: EMPLOYER STATUS OF INDIVIDUAL
                                                                                                          DEFENDANTS)¶
Inc., and Kung Fu Kitchen Inc. (which I will call the “Kung Fu Defendants”), as well as Zhe Song,         ¶
                                                                                                          In addition to
Andy Liu, and Zhimin Chen (whom I will call the “Individual Defendants”) liable under the FLSA            Formatted: Indent: Left: 0"
                                                                                                          Deleted: the Kung Fu Defendants
and NYLL. The Plaintiffs bear the burden of proving, by a preponderance of the evidence, that             Deleted: the Plaintiff seeks to hold
                                                                                                          Deleted: the Individual Defendants
each Defendant is an “employer” under the FLSA and NYLL.
                                                                                                          Deleted: s

        To be liable under the FLSA, an individual defendant must be an “employer,” which the             Deleted: Individual
                                                                                                          Deleted: ¶
statute defines as “any person acting directly or indirectly in the interest of an employer in relation   Deleted: An individual
                                                                                                          Deleted: ,
to an employee.” It is possible that a worker can have more than one employer at the same job. In

a defendant is deemed to be a plaintiff’s employer, then that defendant is liable for any violations

of the federal or state labor laws at issue here.

        To be liable under the NYLL, an individual defendant must be an “employer,” which the

statute defines as “any person, corporation, limited liability company, or association employing

any individual in any occupation, industry, trade, business or service” other than a governmental

agency. It is possible that a worker can have more than one employer at the same job. In a defendant

is deemed to be a plaintiff’s employer, then that defendant is liable for any violations of the federal

or state labor laws at issue here.

        The underlying inquiry in determining employer status is whether the individual possessed         Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


operational control over employees, that is, control over a company’s actual operations in a manner

that relates to a plaintiff’s employment. Evidence that an individual is an owner or officer of a         Deleted: To meet this definition, the individual must have
                                                                                                          exercised operational control over the employee so as to
                                                                                                          directly affect the nature or conditions of his or her
company or otherwise makes corporate decisions, standing alone, is insufficient to demonstrate            employment.

employer status. Instead, a person exercises operational control over employees if his or her role

within the company, and the decisions it entails, directly affect the nature or conditions of the
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 28 of 68




employees’ employment. In determining whether the Individual Defendants are “employers” for           Deleted: individual liability depends on personal
                                                                                                      responsibility for making decisions about the conduct of the
                                                                                                      business that contributed to the alleged violations at issue.
purposes of the FLSA, you must consider the totality of the circumstances. The following factors
                                                                                                      Deleted:

are often relevant to this inquiry::                                                                  Deleted: his or her


        1.      Power to hire and fire employees;                                                     Formatted: Indent: Left: 0", First line: 0.5", Space Before:
                                                                                                      0 pt, Line spacing: Double, Tab stops: Not at 0.85"

        2.      Supervision and control of employees’ work schedules and conditions of                Deleted: the Plaintiff
                                                                                                      Deleted: ¶
employment;                                                                                           Deleted: the Plaintiff
                                                                                                      Deleted: s
        3.      Determination of employees’ rates and methods of pay; and                             Deleted: ¶
                                                                                                      Deleted: the Plaintiff’s
        4.      Maintenance of employees’ employment records.
                                                                                                      Deleted: ¶

        No one factor is controlling and these factors do not define the limit of your inquiry. You   Deleted: of the Plaintiff
                                                                                                      Deleted: ¶
must consider the totality of the circumstances. You may consider evidence indicating an              Formatted: Indent: Left: 0", Right: 0"

individual’s direct control over the plaintiffs. You may also consider evidence showing an

individual’s authority over management, supervision, and oversight of a company’s affairs in

general. But when balanced, the Plaintiffs must have established that each of the Individual          Deleted: , but


Defendants had the requisite control over the Plaintiff’s employment. The law does not require

continuous monitoring of employees, looking over their shoulders at all times, or any sort of

absolute control of one’s employee. Control may be restricted or exercised only occasionally

without removing the employment relationship from the protections of the FLSA, because such

limitations on control do not diminish the significance of its existence.                             Deleted: ¶


        If you find that the Plaintiff has met this burden with respect to an Individual Defendant,   Formatted: Font:
                                                                                                      Formatted: Normal, Justified, Indent: Left: 0", First line:
you must find that the Individual Defendant is an “employer” for purposes of the FLSA. If you         0.5", Right: 0", Space Before: 0 pt, Don't adjust space
                                                                                                      between Latin and Asian text, Don't adjust space between
                                                                                                      Asian text and numbers
find that the Plaintiff has not met this burden with respect to an Individual Defendant, you must

find that the Individual Defendant is not an employer for purposes of the FLSA and therefore is

not liable for any violations of the FLSA.                                                            Formatted: Font: 11 pt
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 29 of 68




Authority: N.Y. Lab. Law § 190(3); Schear v. Food Scope Am., Inc., 297 F.R.D. 114, 134
(S.D.N.Y. 2014); Mercado Mendoza v. Little Luke, Inc., 2015 U.S. Dist. LEXIS 27777, at 16 n.6
(E.D.N.Y. Mar. 5, 2015); Lauria v. Heffernan, 607 F. Supp. 2d 403, 407-08 (E.D.N.Y. 2009);
see generally Irizarry v. Catsimatidis, 722 F.3d 99, 105, 109-10 (2d Cir. 2013); Herman v. RSR
Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999); Baystate Alt. Staffing, Inc. v. Herman, 163
F.3d 668, 678 (1st Cir. 1998); Tapia v. BLCH 3rd Ave. LLC, 906 F.3d 58, 61 (2d Cir. 2018);          Formatted: No underline
Irizarry v. Catsimatidis, 722 F.3d 99, 105, 109-10 (2d Cir. 2013); Herman v. RSR Sec. Servs.        Deleted: ¶
Ltd., 172 F.3d 132, 139 (2d Cir. 1999); Baystate Alt. Staffing, Inc. v. Herman, 163 F.3d 668, 678   ¶
(1st Cir. 1998); Campos v. Lemay, 2007 U.S. Dist. LEXIS 33877, at *8 (S.D.N.Y. May 7, 2007).

                                                                                                    Deleted:                  Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 30 of 68




      PROPOSED JURY INSTRUCTION NO. 24 (ELEMENTS OF MINIMUM WAGE                                       Deleted: PROPOSED JURY INSTRUCTION NO. 23
                                                                                                       (EMPLOYER STATUS OF INDIVIDUAL
                      CLAIM UNDER FLSA AND NYLL)                                                       DEFENDANTS UNDER NYLL)¶
                                                                                                       ¶
       In order for a Plaintiff to establish his claim that the Defendants failed to pay him the       PROPOSED JURY INSTRUCTION 26¶
                                                                                                       (NYLL: EMPLOYER STATUS OF INDIVIDUAL
                                                                                                       DEFENDANTS)¶
minimum wage in violation of the FLSA, he must prove the following by a preponderance of the           ¶
                                                                                                       The Plaintiffs seek to hold the Kung Fu Defendants and the
evidence:                                                                                              Individual Defendants liable under the NYLL. The Plaintiffs
                                                                                                       bear the burden of proving, by a preponderance of the
                                                                                                       evidence, that each Defendant is an “employer” under the
       1.      The Plaintiff was an employee of the Defendants during the limitations period of        NYLL.¶
                                                                                                       In addition to Kung Fu Kitchen, the Plaintiff seeks to hold
                                                                                                       the Individual Defendants liable under the NYLL. The
the statute. For the FLSA, this is the two-year period before he brought his claims or, if you find    Plaintiff bears the burden of proving, by a preponderance of
                                                                                                       the evidence, that each Individual Defendant is an
the Defendants willfully violated the FLSA with respect to the Plaintiff, the three-year period        “employer” under the NYLL.¶
                                                                                                       To be liable under the NYLL, an individual defendant must
                                                                                                       be an “employer,” which the statute defines as “any person,
before he brought his claims. For the NYLL this is the six-year period before he brought his claims;   corporation, limited liability company, or association
                                                                                                       employing any individual in any occupation, industry, trade,
                                                                                                       business or service” other than a governmental agency. It is
and                                                                                                    possible that a worker can have more than one employer at
                                                                                                       the same job. In a defendant is deemed to be a plaintiff’s
       2.      The Defendants failed to pay the Plaintiff the required federal minimum wage for        employer, then that defendant is liable for any violations of
                                                                                                       the federal or state labor laws at issue here.¶
                                                                                                       To be liable under the NYLL, an individual must be an
all hours worked by the Plaintiff during one or more workweeks during this period, whichever           “employer,” which the statute defines as “any person acting
                                                                                                       directly or indirectly in the interest of an employer in relation
                                                                                                       to an employee.” The underlying inquiry in determining
applies.                                                                                               employer status is whether the individual possessed
                                                                                                       operational control over employees, that is, control over a
       If you find that the Plaintiff has proven both elements by a preponderance of the evidence,     company’s actual operations in a manner that relates to a
                                                                                                       plaintiff’s employment. Evidence that an individual is an
                                                                                                       owner or officer of a company or otherwise makes corporate
you must find in his favor and against the Defendants on the FLSA and NYLL minimum wage                decisions, standing alone, is insufficient to demonstrate
                                                                                                       employer status. Instead, a person exercises operational
                                                                                                       control over employees if his or her role within the company,
claim. On the other hand, if you find that the Plaintiff has failed to prove either or both of these   and the decisions it entails, directly affect the nature or ... [2]
                                                                                                       Deleted: ¶
elements by a preponderance of the evidence, you must find against the Plaintiff on his minimum        PROPOSED JURY INSTRUCTION 27¶                               ... [3]
                                                                                                       Formatted: Font: (Default) Times New Roman
wage claim and in favor of the Defendants.                                                             Deleted: the
                                                                                                       Formatted: Font: (Default) Times New Roman
Authority: 29 U.S.C. §§ 203, 206(a), 255(a); N.Y. Lab. Law §§ 198(3), 652(1).
                                                                                                       Formatted: Indent: Left: 0", Right: 0"
                                                                                                       Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                       Line spacing: Double, Tab stops: Not at 0.85"
                                                                                                       Deleted: ¶
                                                                                                       Deleted: two- or three-year
                                                                                                       Deleted: ¶
                                                                                                       Formatted: Indent: Left: 0", Right: 0"
                                                                                                       Formatted: Font: (Default) Times New Roman
                                                                                                       Formatted: Font: (Default) Times New Roman
                                                                                                       Formatted: Indent: Left: 0", Space Before: 0 pt, After: 12
                                                                                                       pt
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 31 of 68




 PROPOSED JURY INSTRUCTION NO. 26 (DEFINITION OF WORKWEEK UNDER                                  Deleted: PROPOSED JURY INSTRUCTION NO. 25
                         FLSA AND NYLL)                                                          (ELEMENTS OF MINIMUM WAGE CLAIM UNDER
                                                                                                 NYLL)¶
                                                                                                 ¶
       “Workweek” means a regularly recurring period of seven days or 168 hours, as designated                           Page Break
                                                                                                 ¶
                                                                                                 PROPOSED JURY INSTRUCTION 28¶
by the employer. In this case, the parties have agreed that the workweek was from Monday at      (NYLL: ELEMENTS OF CLAIM FOR MINIMUM
                                                                                                 WAGE)¶
12:00 a.m. to the following Sunday at 11:59 p.m.                                                 ¶
                                                                                                 DEFENDANTS’ VERSION¶
                                                                                                 ¶
Authority: 29 C.F.R. § 776.4 (and cases cited at n. 130); 12 N.Y.C.R.R. § 146-3.11.              In order for the a Plaintiff to establish his claim that the
                                                                                                 Defendants failed to pay him the minimum wage in violation
                                                                                                 of the NYLL, he must prove the following by a
                                                                                                 preponderance of the evidence:¶
                                                                                                 The Plaintiff was an employee of the Defendants during the
                                                                                                 six-year period before he brought his claims; and¶
                                                                                                 ¶
                                                                                                 The Defendants failed to pay the Plaintiff the required New
                                                                                                 York minimum wage for all hours worked by the Plaintiff
                                                                                                 during one or more workweeks during this six-year period.¶
                                                                                                 ¶
                                                                                                 ¶
                                                                                                 If you find that the Plaintiff has proven both elements by a
                                                                                                 preponderance of the evidence, you must find in his favor
                                                                                                 and against the Defendants on the NYLL minimum wage
                                                                                                 claim. On the other hand, if you find that the Plaintiff has
                                                                                                 failed to prove either or both of these elements by a
                                                                                                 preponderance of the evidence, you must find against the
                                                                                                 Plaintiff on his minimum wage claim and in favor of the
                                                                                                 Defendants.¶
                                                                                                 Deleted: ¶
                                                                                                 Deleted: Authority: N.Y. Lab. Law §§ 198(3), 652(1).¶... [4]
                                                                                                 Deleted: ¶
                                                                                                                         Page Break
                                                                                                 ¶
                                                                                                 PROPOSED JURY INSTRUCTION 29 (FLSA:
                                                                                                 DEFINITION OF WORKWEEK)¶
                                                                                                 ¶
                                                                                                 Formatted: Indent: Left: 0", Right: 0"
                                                                                                 Deleted: ¶
                                                                                                 Formatted: Indent: Left: 0", Line spacing: Double
                                                                                                 Deleted: ¶
                                                                                                                         Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 32 of 68




   PROPOSED JURY INSTRUCTION NO. 28 (DEFINITION OF HOURS WORKED                                       Deleted: PROPOSED JURY INSTRUCTION NO. 27
                      UNDER FLSA AND NYLL)                                                            (DEFINITION OF WORKWEEK UNDER NYLL)¶
                                                                                                      ¶
                                                                                                      PROPOSED JURY INSTRUCTION 30 (NYLL:
       “Hours worked” means all time spent by an employee primarily for the benefit of the            DEFINITION OF WORKWEEK)¶
                                                                                                      ¶
                                                                                                      “Workweek” means a regularly recurring period of seven
employer or the employer’s business. Such time constitutes hours worked if the employer knew or       days or 168 hours, as designated by the employer. In this
                                                                                                      case, the parties have agreed that the workweek was from
should have known that the work was being performed. Periods during which an employee is              Monday at 12:00 a.m. to the following Sunday at 11:59 p.m.¶
                                                                                                      Authority: 12 N.Y.C.R.R. § 146-3.11.¶
                                                                                                      ¶
completely relieved of duty that are long enough to enable the employee to use the time effectively                           Page Break
                                                                                                                       Section Break (Next Page)

for his or her own purposes, are not “hours worked” (e.g., a meal period of at least 30 minutes       Deleted: ¶
                                                                                                      PROPOSED JURY INSTRUCTION 31 (FLSA:
                                                                                                      DEFINITION OF HOURS WORKED)¶
during which employee is completely relieved from duties, even if the employee is not permitted       ¶

to leave the employer’s premises, is not “hours worked” while a meal period of less than 30

minutes during which an employee is not completely relieved from duties is “hours worked”).

Authority: Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 499 (S.D.N.Y. 2017); Hart v.             Deleted: ¶
Rick’s Cabaret Intern., Inc., 60 F. Supp. 3d 447, 475 n.15 (S.D.N.Y. 2014); Dejesus v. HF Mgmt.       Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt,
Servs., LLC, 726 F.3d 85, 89 & n.5 (2d Cir. 2003); 29 U.S.C. §§ 203(g), 254; 29 C.F.R. pts.           Line spacing: single
553 & 785; Anderson v. Mt. Clements Pottery Co., 328 U.S. 680, 598 (1946); Armour & Co. v.            Deleted: ¶
Wantock, 323 U.S. 126, 133 (1944); see also IBP, Inc. v. Alvarez, 546 U.S. 21, 25 (2005) (citing      ¶
Anderson and Wantock with approval); Matthew Bender, Modern Federal Jury Instructions – Civil,
Chapter 85 Fair Labor Standards Act § 85.14 (2015).
                                                                                                      Deleted:                     Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 33 of 68




     PROPOSED JURY INSTRUCTION NO. 30 (FLSA AND NYLL: CONTINUOUS                                   Deleted: PROPOSED JURY INSTRUCTION NO. 29
                          WORKDAY RULE)                                                            (DEFINITION OF HOURS WORKED UNDER NYLL)¶
                                                                                                   ¶
                                                                                                   PROPOSED JURY INSTRUCTION 32 (NYLL:
In determining the compensable hours worked, you are to apply something known as the               DEFINITION OF HOURS WORKED)¶
                                                                                                   ¶
                                                                                                   “Hours worked” means all time spent by an employee
“continuous workday” rule. Under this rule, periods of time between the commencement of the        primarily for the benefit of the employer or the employer’s
                                                                                                   business. Such time constitutes hours worked if the employer
employee’s first “principal activity” and the completion of his last “principal activity” on any   knew or should have known that the work was being
                                                                                                   performed. Periods during which an employee is completely
                                                                                                   relieved of duty that are long enough to enable the employee
workday must be included in the computation of hours if they constitute physical or mental acts,   to use the time effectively for his or her own purposes, are
                                                                                                   not “hours worked” (e.g., a meal period of at least 30
                                                                                                   minutes during which employee is completely relieved from
whether burdensome or not, controlled or required by the employer and pursued necessarily and      duties, even if the employee is not permitted to leave the
                                                                                                   employer’s premises, is not “hours worked” while a meal
primarily for the benefit of the employer.                                                         period of less than 30 minutes during which an employee is
                                                                                                   not completely relieved from duties is “hours worked”).¶
                                                                                                   Authority: Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d
Authority: 29 C.F.R. § 790.6(a); Armour & Co. v. Wantock, 323 U.S. 126, 133 (1944);                481, 499 (S.D.N.Y. 2017); Hart v. Rick’s Cabaret Intern.,
Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 598 (1944); Dejesus v.       Inc., 60 F. Supp. 3d 447, 475 n.15 (S.D.N.Y. 2014); Dejesus
                                                                                                   v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 & n.5 (2d
HF Mgmt. Servs., LLC, 726 F.3d 85, 89 & n.5 (2d Cir. 2003).                                        Cir. 2003); see ¶
                                                                                                   ¶
                                                                                                   generally 29 U.S.C. §§ 203(g), 254; 29 C.F.R. pts. 553 &
                                                                                                   785; Anderson v. Mt. Clements Pottery Co., 328 U.S. 680,
                                                                                                   598 (1946); Armour & Co. v. Wantock, 323 U.S. 126, 133
                                                                                                   (1944); see also IBP, Inc. v. Alvarez, 546 U.S. 21, 25 (2005)
                                                                                                   (citing Anderson and Wantock with approval); Matthew
                                                                                                   Bender, Modern Federal Jury Instructions – Civil, Chapter
                                                                                                   85 Fair Labor Standards Act § 85.14 (2015).¶
                                                                                                   ¶                                                          ... [5]
                                                                                                   Deleted:                         Page Break
                                                                                                   ¶
                                                                                                   PROPOSED JURY INSTRUCTION 33¶
                                                                                                   (FLSA AND NYLL: CONTINUOUS WORKDAY
                                                                                                   DEFINED)¶
                                                                                                   ¶
                                                                                                   PLAINTIFFS’ VERSION: ¶
                                                                                                   You must decide how many hours each Plaintiff worked
                                                                                                   each day, how many days that Plaintiff worked each week,
                                                                                                   and the number of hours that Plaintiff worked each week.
                                                                                                   The number of hours an employee works in a day is
                                                                                                   determined under what is called the “continuous workday”
                                                                                                   rule. Under that rule, the workday begins when the employee
                                                                                                   begins to engage in work and continues until the completion
                                                                                                   of his work. It includes all of the time within that period
                                                                                                   whether or not the employee is engaged in work throughout
                                                                                                   the entire period.¶
                                                                                                   There is, however, an exception to this rule for meal periods
                                                                                                   and for periods longer than thirty minutes if the employee is
                                                                                                   completely relieved from duty. I will refer to those periods as
                                                                                                   non-compensable breaks because those periods are not
                                                                                                   compensable work time. It is the Defendants’ burden to ... [6]
                                                                                                   Deleted: ¶
                                                                                                   ¶
                                                                                                   Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt,
                                                                                                   After: 12 pt, Line spacing: single
                                                                                                   Deleted:                        Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 34 of 68




    PROPOSED JURY INSTRUCTION NO. 31 (FLSA AND NYLL: INTEGRAL AND                                        Formatted: Font color: Auto
                 INDISPENSABLE ACTIVITIES DEFINED)

       The term “principal activity” includes all activities which are an integral part of a principal   Deleted: ¶
                                                                                                         PROPOSED JURY INSTRUCTION 34¶
                                                                                                         (FLSA AND NYLL: INTEGRAL AND
activity (i.e., closely related activities that are indispensable to performance of the principal        INDISPENSABLE ACTIVITIES DEFINED)¶
                                                                                                         ¶
activity). Preliminary or postliminary activities, on the other hand, are not part of the continuous     Formatted: Indent: Left: 0", Right: 0"

workday. Such preliminary or postliminary activities may include traveling to and from work,

changing in and out of work clothes, or waiting in line to collect a paycheck.

Authority: 29 C.F.R. §§ 790.8(c), 790.8(g); Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 &           Formatted: Justified, No widow/orphan control, Don't
n.5 (2d Cir. 2003).                                                                                      adjust space between Latin and Asian text, Don't adjust
                                                                                                         space between Asian text and numbers
                                                                                                         Deleted: ¶
                                                                                                         ¶
                                                                                                         Formatted: English (US)
                                                                                                         Deleted: ¶
                                                                                                         ¶
                                                                                                                                  Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 35 of 68




    PROPOSED JURY INSTRUCTION NO. 32 (FLSA AND NYLL: MEAL PERIODS
                             DEFINED)

       Bona fide meal periods are not compensable work time. A bona fide meal period ordinarily        Deleted: PROPOSED JURY INSTRUCTION 35 (FLSA
                                                                                                       AND NYLL: MEAL PERIODS DEFINED)¶
                                                                                                       ¶
must last at least 30 minutes. In contrast, short periods away from work, commonly known as
                                                                                                       Formatted: Indent: Left: 0", Right: 0"

break periods or coffee breaks, are generally compensable work time.

       To qualify as a bona fide meal period, the employee must be relieved from duty. An

employee is relieved from duty when the employee’s time is not spent predominantly for the

benefit of the employer. In other words, if during meal periods the employee’s time and attention

are primarily occupied by private or personal pursuits, such as relaxing or eating, then the

employee is relieved from duty. On the other hand, if during meal periods the employee’s time or

attention is taken up principally by work responsibilities that prevent the employee from

comfortably spending the mealtime, then the employee has not been relieved from duty. Whether

the time was spent predominantly for the employer’s or employee’s benefit depends on all the facts

and circumstances of each case. The burden is on Defendants to establish by a preponderance of

the evidence that during the meal periods, the Plaintiff was not engaged in activities primarily for

the benefit of Defendants.

       An employee is not denied a bona fide meal period by being restricted to the employer’s         Formatted: Justified, Indent: Left: 0", Right: 0", Space
                                                                                                       Before: 0 pt

premises, if the employee is otherwise relieved of duties during the meal period. An employee is

not denied a bona fide meal period by being on-call with some limited duties, if the employee

otherwise spends his time and attention predominantly in pursuit of personal or private interests.

Authority: Matthew Bender, Modern Federal Jury Instructions-Civil, Chapter 85, Fair Labor
Standards Act § 85.14 (2015); Reich v. Southern New Eng. Telcomms. Corp., 121 F.3d 58, 63-65
(2d Cir. 1997).                                                                                        Deleted:                     Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 36 of 68




 PROPOSED JURY INSTRUCTION NO. 33 (FLSA: DE MINIMIS TIME EXCLUDED)

       An employee is not entitled to compensation for time that is “de minimis” in nature. The       Deleted: PROPOSED JURY INSTRUCTION 36 (FLSA:
                                                                                                      DE MINIMIS TIME EXCLUDED)¶
                                                                                                      ¶
de minimis doctrine permits employers to disregard compensable work when it is only a few
                                                                                                      Formatted: Indent: Left: 0", Right: 0"

seconds or minutes of work beyond the scheduled working hours. It is only when an employee is

required to give up a substantial amount of his time and effort that such time is compensable. In

determining whether time is de minimis, consideration must be given to the practical administrative

difficulty of recording such time, the amount of time in the aggregate, and whether the employee

performed such work on a regular basis.

Authority: 29 C.F.R. § 785.47; Holzapfel v. Town of Newburgh, 145 F.3d 516, 524 (2d Cir.              Formatted: Indent: Left: 0", Space Before: 0 pt
1998).                                                                                                Deleted: ¶
                                                                                                      ¶
                                                                                                      Deleted:                    Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 37 of 68




      PROPOSED JURY INSTRUCTION NO. 34 (FLSA: DETERMINING HOURS
                             WORKED)

       The Plaintiff bears the initial burden of proving the amount of work performed but not        Deleted: PROPOSED JURY INSTRUCTION 37 (FLSA:
                                                                                                     DETERMINING HOURS WORKED)¶
                                                                                                     ¶
properly compensated. The Plaintiff may satisfy this burden by just and reasonable inference. Once
                                                                                                     Formatted: Indent: Left: 0", Right: 0"

the Plaintiff has produced such evidence, the burden shifts to the employer to come forward with

evidence of the precise amount of work performed or with evidence to negate the reasonableness

of the inference to be drawn from the Plaintiff’s evidence.

       The Defendants are legally required to keep accurate records of their employees’ hours

worked. If you find that the Defendants failed to maintain records of the Plaintiff’s hours worked   Deleted:


or that the records kept are inaccurate or inadequate, you must accept the Plaintiff’s estimate of

hours worked, unless you find it to be unreasonable.

Authority: 29 U.S.C. §§ 203, 254; Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-            Formatted: Justified, Indent: Left: 0", Space Before: 0 pt
80(1946); Kuebel v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011).                           Deleted: ¶
                                                                                                     ¶
                                                                                                     Deleted:                     Page Break
                                                                                                     ¶
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 38 of 68




      PROPOSED JURY INSTRUCTION NO. 35 (NYLL: DETERMINING HOURS
                             WORKED)

       The Plaintiff bears the initial burden of proving the amount of work performed but not        Deleted: PROPOSED JURY INSTRUCTION 38 (NYLL:
                                                                                                     DETERMINING HOURS WORKED)¶
                                                                                                     ¶
properly compensated. The Plaintiff may satisfy this burden by just and reasonable inference. Once

the Plaintiff has produced such evidence, the burden shifts to the employer. The employer’s burden

under the NYLL is more stringent than the burden under the FLSA. The NYLL provides that where

an employer fails to keep adequate records or provide statements of wages to employees as

required by statute, the employer shall bear the burden of proving that the complaining employee

was paid wages, benefits, and wage supplements.                                                      Deleted: to come forward with evidence of the precise
                                                                                                     amount of work performed or with evidence to negate the
                                                                                                     reasonableness of the inference to be drawn from the
       [DEFENSE LANGUAGE]                                                                            Plaintiff’s evidence.


       Where a plaintiff alleges minimum wage and overtime pay violations and                        Formatted: Indent: First line: 0.5", Line spacing: Double


the employer does not have complete records, the plaintiff bears the burden to                       Formatted: Line spacing: Double


prove that he in fact performed work for which he was improperly compensated,

and to produce sufficient, credible evidence showing the amount and extent of the

uncompensated work as a matter of just and reasonable inference. The “regular rate”

of pay is an element of minimum wage and overtime pay claims under the FLSA

and NYLL, and therefore must be established by—at least—a just and reasonable

inference.

       If and when an employee has offered sufficiently credible evidence to permit                  Formatted: Indent: First line: 0.5"


a “just and reasonable inference” of hours worked and wages earned, “the burden

shifts to the employer ‘to come forward with evidence of the precise amount of

work performed or with evidence to negate the reasonableness of the inference to
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 39 of 68




be drawn from the employee’s evidence.’”                                                             Formatted: Font: 14 pt
                                                                                                     Formatted: Indent: Left: 0", First line: 0", Right: 0"
       The Defendants are legally required to keep accurate records of their employees’ hours        Formatted: Indent: Left: 0", Right: 0"


worked. If you find that the Defendants failed to maintain records of the Plaintiff’s hours worked   Deleted:


or that the records kept are inaccurate or inadequate, you must accept the Plaintiff’s estimate of

hours worked, unless you find it to be unreasonable.

Authority: N.Y. Lab. Law §§ 195, 196-a; Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481,            Deleted:
498 (S.D.N.Y. 2017); Canelas v. World Pizza, Inc., No. 14-cv-07748 (ER), 2017 WL1233998, at
*9 (S.D.N.Y. Mar. 13, 2017).                                                                         Deleted: Dominguez v. B S Supermarket, Inc., 2015 U.S.
                                                                                                     Dist. LEXIS ¶
                                                                                                     ¶
In support of defense language: Gamero v. Koodo Sushi Corp., 752 Fed. Appx. 33                       39670, at *20-21 (E.D.N.Y. Mar. 5, 2015)
(2d Cir. 2018); Hernandez v. JRPAC Inc., 2016 U.S. Dist. Lexis 75430 (S.D.N.Y.
2016) (PAE); Anderson v. Mt.Clemens Pottery Co., 328 U.S. 680, 687 (1946);
Hosking v. New World Mortg.,Inc., 570 F. App’x 28, 32 (2d Cir. 2014);                                Formatted: Font: (Default) Times New Roman

       Olibas v. Native Oilfield Servs., LLC, 104 F. Suppe. 3d 791, 801 (N.D. Tex.
2015) (“As mentioned, Plaintiffs bear the initial burden in these circumstances to                   Formatted: Font: (Default) Times New Roman

prove their regular rate ‘as a matter of just and reasonable inference.), affd sub                   Formatted: Font: (Default) Times New Roman

nom. Olibas v. Barclay, 838 F.3d 442 (5th Cir. 2016).
       Reich v. S. New England Telecomm. Corp., 121 F.3d 58, 69 (2d Cir. 1997)
(citing Anderson, 328 U.S. at 687-88 (1946)). Daniels v. 1710 Realty LLC, 497 F.
App x 137, 139 (2d Cir. 2012) (recognizing that when a plaintifs s testimony is
    ’




                                                                            ’




too vague to be credible, it fails to meet burden);
       Grochowski v. Phoenix Constr., 318 F.3d 80, 88-89 (2d Cir. 2003) (holding                     Formatted: Left, Indent: First line: 0.5"

that testimony about hours a plaintiff usually worked is speculative and
insufficient to draw a just and reasonable inference regarding whether the plaintiff
was fully compensated); Holaway v. Stratasys, Inc., 771 F.3d 1057, 1060 (8th Cir.
2014) (holding plaintiff failed to meet burden because his vague testimony was not
specific enough to credibly support his estimates of hours worked).
             Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 40 of 68




    PROPOSED JURY INSTRUCTION NO. 36 (FLSA: MINIMUM WAGE RATES)                                  Deleted: ¶
                                                                                                                           Page Break
                                                                                                 ¶
       Throughout the period relevant to this lawsuit, the federal minimum wage rate was $7.25   PROPOSED JURY INSTRUCTION 39 (FLSA:
                                                                                                 FEDERAL MINIMUM WAGE RATES)¶
per hour.                                                                                        ¶
                                                                                                 PLAINTIFFS’ VERSION ¶
                                                                                                 In their Minimum Wage claims, the Plaintiffs claim that they
Authority: 29 U.S.C. § 206(a)(1).                                                                were not paid the minimum wage for each hour of work
                                                                                                 required under the FLSA and the New York Labor Law. To
                                                                                                 sustain their burden of proof with respect to these claims, the
                                                                                                 Plaintiffs must prove by a preponderance of the evidence that
                                                                                                 the Defendant at issue paid the Plaintiff under consideration
                                                                                                 less than the required minimum wage for hours that they
                                                                                                 worked.¶
                                                                                                 The applicable minimum wage rates under the FLSA and the
                                                                                                 New York Labor Law for the time are not the same.
                                                                                                 However, as the applicable minimum wage under the New
                                                                                                 York Labor Law is higher than the federal minimum wage,
                                                                                                 and the Plaintiffs cannot recover twice for the same
                                                                                                 minimum wage violations under both federal and state law,
                                                                                                 you will be applying the applicable minimum wage rate
                                                                                                 under the New York Labor Law.¶
                                                                                                 Under the New York Labor Law, the applicable minimum
                                                                                                 wage varies from year to year, and further depends on the
                                                                                                 size of the corporate Defendant, as follows:¶
                                                                                                 In 2011 through December 30, 2013, the applicable
                                                                                                 minimum wage was $7.25 per hour; ¶
                                                                                                 From December 31, 2013 through December 30, 2014, the
                                                                                                 applicable minimum wage was $8.00 per hour; ¶
                                                                                                 From December 31, 2014 through December 30, 2015, the
                                                                                                 applicable minimum wage was $8.75 per hour; ¶
                                                                                                 From December 31, 2015 through December 30, 2016, the
                                                                                                 applicable minimum wage was $9.00 per hour; ¶
                                                                                                 From December 31, 2016 through December 30, 2017, the
                                                                                                 applicable minimum wage was $11.00 per hour for so-called
                                                                                                 “large employers,” employers with more than ten employees,
                                                                                                 and $10.50 per hour for so-called “small employers,”
                                                                                                 employers with ten or fewer employees;¶
                                                                                                 If you find that the corporate Defendant under consideration,
                                                                                                 at any point from December 31, 2016 through the latest end
                                                                                                 of a Plaintiff’s employment, had eleven of more employees
                                                                                                 across all of that Defendant’s worksites, then that Defendant
                                                                                                 is a “Large Employer” and you are to use the applicable
                                                                                                 minimum wages. However, if at all times from December
                                                                                                 31, 2016 through today, the corporate Defendant had ten or
                                                                                                 fewer employees, then that Defendant is a “Small Employer”
                                                                                                 and you are to use the applicable minimum wage. You will
                                                                                                 be asked whether the corporate Defendant was a Large ... [7]
                                                                                                 Formatted: Justified, Indent: First line: 0.5", Space Before:
                                                                                                 0 pt, Line spacing: Double
                                                                                                 Deleted: e federal minimum wage rates are as follows:¶
                                                                                                 ¶
                                                                                                 September 21, 2006 – July 23, 2007: $5.15 per hour¶
                                                                                                 ¶
                                                                                                 July 24, 2007 – July 23, 2008: $5.85 per hour¶
                                                                                                 ¶
                                                                                                 July 24, 2008 – July 23, 2009: $6.55 per hour¶
                                                                                                 ¶
                                                                                                 July 24, 2009 – Present: $7.25 per hour¶
                                                                                                 Formatted: Font: 12 pt
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 41 of 68




PROPOSED JURY INSTRUCTION NO. 37 (NYLL: MINIMUM WAGE RATES)                                  Deleted: ¶
                                                                                                                       Page Break
    In 2011 through December 30, 2013, the applicable New York minimum wage was $7.25        ¶
                                                                                             Formatted: Normal, Left, Space After: 0 pt
per hour;
                                                                                             Deleted: PROPOSED JURY INSTRUCTION 40 (NYLL:
                                                                                             NEW YORK MINIMUM WAGE RATES)¶
       From December 31, 2013 through December 30, 2014, the New York applicable             PLAINTIFFS’ VERSION¶
                                                                                             Formatted: Normal, Indent: First line: 0.5", No bullets or
minimum wage was $8.00 per hour;                                                             numbering
                                                                                             Formatted: Font:
       From December 31, 2014 through December 30, 2015, the New York applicable             Formatted: Font:
                                                                                             Formatted: Font: (Default) +Body (Calibri)
minimum wage was $8.75 per hour;
                                                                                             Formatted: Font:
                                                                                             Formatted: Font:
       From December 31, 2015 through December 30, 2016, the New York applicable
                                                                                             Formatted: Font: (Default) +Body (Calibri)
minimum wage was $9.00 per hour;                                                             Formatted: Font:
                                                                                             Formatted: Font:
       From December 31, 2016 through December 30, 2017, the applicable New York             Formatted: Font: (Default) +Body (Calibri)
                                                                                             Formatted: Font:
minimum wage was $11.00 per hour for so-called “large employers,” employers with more than   Formatted: Font:
                                                                                             Formatted: Font: (Default) +Body (Calibri)
ten employees, and $10.50 per hour for so-called “small employers,” employers with ten or
                                                                                             Formatted: Font:

fewer employees;                                                                             Formatted: Font:
                                                                                             Formatted: Font: (Default) +Body (Calibri)
Authority: N.Y. Lab. Law § 652(1).                                                           Deleted: The New York minimum wage rates are as follows:¶
                                                                                             ¶
                                                                                             July 24, 2009 – December 30, 2013: $7.25 per hour¶
                                                                                             ¶
                                                                                             December 31, 2013 – December 30, 2014: $8.00 per hour¶
                                                                                             ¶
                                                                                             December 31, 2014 – December 30, 2015: $8.75 per hour"
                                                                                             ¶
                                                                                             December 31, 2015 – December 30, 2016: $9.00 per hour¶
                                                                                             ¶
                                                                                             From December 31, 2016 through December 30, 2017, the
                                                                                             applicable minimum wage was $11.00 per hour for so-called
                                                                                             “large employers,” employers with more than ten employees,
                                                                                             and $10.50 per hour for so-called “small employers,”
                                                                                             employers with ten or fewer employees;¶
                                                                                             If you find that the corporate Defendant under consideration,
                                                                                             at any point from December 31, 2016 through the latest end
                                                                                             of a Plaintiff’s employment, had eleven of more employees
                                                                                             across all of that Defendant’s worksites, then that Defendant
                                                                                             is a “Large Employer” and you are to use the applicable
                                                                                             minimum wages. However, if at all times from December
                                                                                             31, 2016 through today, the corporate Defendant had ten or
                                                                                             fewer employees, then that Defendant is a “Small Employer”
                                                                                                                                                      ... [8]
                                                                                             Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                             Deleted: ¶
                                                                                             Deleted: ¶                                               ... [9]
                                                                                             Formatted                                               ... [10]
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 42 of 68




PROPOSED JURY INSTRUCTION NO. 37 (FLSA AND NYLL: ELEMENTS OF CLAIM
                       FOR OVERTIME PAY)

       In order for a Plaintiff to establish his claim that the Defendants failed to pay him overtime    Deleted: PROPOSED JURY INSTRUCTION 43¶
                                                                                                         (FLSA: ELEMENTS OF CLAIM FOR OVERTIME
                                                                                                         PAY)¶
pay in violation of the FLSA and NYLL, he must prove the following by a preponderance of the             ¶
                                                                                                         Formatted: Indent: Left: 0", Right: 0"
evidence (as defined by my prior instruction, which you must follow):
                                                                                                         Deleted: the

       1.      The Plaintiff was an employee of the Defendants during the limitations period of          Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                         Line spacing: Double, Tab stops: Not at 0.6"

the statute. For the FLSA, this is the two-year period before he brought his claims or, if you find

the Defendants willfully violated the FLSA with respect to the Plaintiff, the three-year period

before he brought his claims. For the NYLL this is the six-year period before he brought his claims;

and                                                                                                      Deleted: The Plaintiff was an employee of the Defendants
                                                                                                         during the two-year period before he brought his claims or, if
                                                                                                         you find the Defendants willfully violated the FLSA with
       2.      The Defendants failed to pay the Plaintiff the required overtime pay for all hours        respect to the Plaintiff, the three-year period before he
                                                                                                         brought his claims; and
the Plaintiff worked for the Defendants in excess of 40 in one or more workweeks during this two         Deleted: ¶

or three-year period, whichever applies.

       If you find that the Plaintiff has proven both elements by a preponderance of the evidence,       Deleted: ¶
                                                                                                         Formatted: Indent: Left: 0", Right: 0"
you must find in his favor and against the Defendants on his FLSA and NYLL overtimes claim.              Deleted:

On the other hand, if you find that the Plaintiff has failed to prove either or both of these elements

by a preponderance of the evidence, you must find against the Plaintiff on his overtime pay claim

and in favor of the Defendants.

Authority: 29 U.S.C. §§ 203, 207(a), 255(a); Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp.       Formatted: Justified, Indent: Left: 0", Right: 0", Space
2d 253, 291-92 (S.D.N.Y. 2011); U.S. Dep’t of Labor, Wage and Hour Division, Fact Sheet No.              Before: 0 pt, Line spacing: single

23: Overtime Pay Requirements of the FLSA (July 2008); N.Y. Lab. Law § 198(3); 12 N.Y.C.R.R.             Deleted: ¶
                                                                                                         ¶
§ 137-1.3.
                                                                                                         Deleted:                      Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 43 of 68




       PROPOSED JURY INSTRUCTION NO. 39 (FLSA: THE REGULAR RATE)                                         Deleted: PROPOSED JURY INSTRUCTION NO. 38
                                                                                                         (NYLL: ELEMENTS OF CLAIM FOR OVERTIME
                                                                                                         PAY)¶
       If a Plaintiff received an hourly rate of pay, this hourly rate is his regular rate.              ¶
                                                                                                         PROPOSED JURY INSTRUCTION 44¶
       If the Plaintiff received a semimonthly salary (i.e., twice per month), the regular rate is       (NYLL: ELEMENTS OF CLAIM FOR OVERTIME
                                                                                                         PAY)¶
                                                                                                         ¶
determined by multiplying the salary times 24 to get the annual equivalent, then dividing that           In order for the a Plaintiff to establish his claim that the
                                                                                                         Defendants failed to pay him overtime pay in violation of the
                                                                                                         NYLL, he must prove the following by a preponderance of
figure by 52 to get the workweek equivalent.                                                             the evidence (as defined by my prior instruction, which you
                                                                                                         must follow):¶
       If the Plaintiff received a monthly salary (i.e., once per month), the regular rate is            The Plaintiff was an employee of the Defendants during the
                                                                                                         six-year period before he brought his claims; and¶
                                                                                                         ¶
determined by multiplying the salary times 12 to get the annual equivalent, then dividing that           The Defendants failed to pay the Plaintiff the required
                                                                                                         overtime pay for all hours the Plaintiff worked for the
                                                                                                         Defendants in excess of 40 in one or more workweeks during
figure by 52 to get the workweek equivalent.                                                             this six-year period.¶
                                                                                                         ¶
       There is a rebuttable presumption under the FLSA that a weekly salary covers 40 hours of          If you find that the Plaintiff has proven both elements by a
                                                                                                         preponderance of the evidence, you must find in his favor
                                                                                                         and against the Defendants on his NYLL overtime claim. On
work, unless the parties have an alternate agreement. The employer can rebut the presumption by          the other hand, if you find that the Plaintiff has failed to
                                                                                                         prove either or both of these elements by a preponderance of
                                                                                                         the evidence, you must find against the Plaintiff on his
showing an employer-employee agreement that the salary covers a different number of hours.               overtime pay claim and in favor of the Defendants.¶
                                                                                                         Authority: N.Y. Lab. Law § 198(3); 12 N.Y.C.R.R. § 137-
Absent evidence that the employer and employee understood that a weekly salary included hours            1.3; Copantitla v. Fiskardo ¶
                                                                                                         ¶
                                                                                                         Estiatorio, Inc., 788 F. Supp. 2d 253, 291-92 (S.D.N.Y.
beyond 40, you must find that a weekly salary covers only the first 40 hours.                            2011).¶
                                                                                                                                     Page Break                     ... [11]
       If you find that the employer has not rebutted the presumption, then in order to find a           Deleted: PROPOSED JURY INSTRUCTION 45 (FLSA:
                                                                                                         THE REGULAR RATE)¶
                                                                                                         ¶
Plaintiff’s regular rate you must divide his weekly salary by 40 hours.
                                                                                                         Deleted: the

       If you find that the employer has rebutted the presumption, then in order to find a Plaintiff’s   Formatted: Justified, Indent: Left: 0", First line: 0.5", Line
                                                                                                         spacing: Double
                                                                                                         Deleted: ¶
regular rate you must divide his weekly salary by the number of hours he worked.
                                                                                                         Formatted: Indent: Left: 0", Right: 0"
Authority: 29 U.S.C. § 207(e); 29 C.F.R. §§ 778.107-778.122, 778.200-778.224; Walling v.                 Deleted: The result is divided by the hours actually worked
                                                                                                         in the workweek to determine the regular rate.
Youngerman-Reynolds Hardwood Corp., 325 U.S. 419, 424 (1945) (citations omitted); Alfonso
v. New Day Top Trading, Inc., No. 18-cv-04745 (PAE) (DF), 2020 U.S. Dist. LEXIS 116047, at               Formatted: Right: 0"
*27 (S.D.N.Y. June 29, 2020) (collecting cases).                                                         Deleted: The result is divided by the hours actually worked
                                                                                                         in the workweek to determine the regular rate.
                                                                                                         Formatted: Indent: Left: 0", Right: 0"
                                                                                                         Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                                         Deleted: ¶
                                                                                                         ¶
                                                                                                         Deleted: .
                                                                                                         Deleted: ¶
                                                                                                                                    Page Break
                                                                                                         Formatted: Space Before: 0 pt
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 44 of 68




      PROPOSED JURY INSTRUCTION NO. 40 (NYLL: THE REGULAR RATE)

       If the Plaintiff received an hourly rate of pay, this hourly rate is his regular rate.         Deleted: ¶
                                                                                                      PROPOSED JURY INSTRUCTION 46 (NYLL: THE
                                                                                                      REGULAR RATE)¶
       If the Plaintiff received a semimonthly salary (i.e., twice per month), the regular rate is    ¶
                                                                                                      Formatted: Indent: Left: 0", First line: 0.5", Line spacing:
determined by multiplying the salary times 24 to get the annual equivalent, then dividing that        Double
                                                                                                      Deleted: ¶
figure by 52 to get the workweek equivalent. The result is divided by the lesser of 40 hours or the   Formatted: Indent: Left: 0", Right: 0"
                                                                                                      Deleted:
total number of hours actually worked in that workweek to determine the regular rate.

       If the Plaintiff received a monthly salary (i.e., once per month), the regular rate is

determined by multiplying the salary times 12 to get the annual equivalent, then dividing that

figure by 52 to get the workweek equivalent. The result is divided by the lesser of 40 hours or the   Deleted:


total number of hours actually worked in that workweek to determine the regular rate.

Authority: 12 N.Y.C.R.R. § 146-3.5; Galicia v. 63-68 Diner Corp., 2015 U.S. Dist. LEXIS               Formatted: Indent: Left: 0", Space Before: 0 pt
40599, at *15 n.8 (E.D.N.Y. Mar. 30, 2015).                                                           Deleted: ¶
                                                                                                      ¶
                                                                                                      Deleted: ¶
                                                                                                                               Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 45 of 68




    PROPOSED JURY INSTRUCTION NO. 41 (FLSA: DETERMINING OVERTIME
                              OWED)
                                                                                                          Deleted: PROPOSED JURY INSTRUCTION 47 (FLSA:
                                                                                                          DETERMINING OVERTIME OWED)¶
       If the Plaintiff is paid an hourly rate, the overtime pay owed is one and one-half (1.5) times     ¶
                                                                                                          PLAINTIFFS’ VERSION¶
                                                                                                          ¶
the greater of the employee’s regular rate of pay or the federal minimum wage for all hours worked        To prevail on an overtime claim, a Plaintiff must prove by a
                                                                                                          preponderance of the evidence that a Defendant failed to pay
in excess of 40 in a work week. If a tip credit is properly taken, overtime pay is one and one-half       the Plaintiff overtime when appropriate.¶
                                                                                                          A Plaintiff is entitled to overtime pay if he worked more than
                                                                                                          40 hours in a week. Because the parties dispute whether the
(1.5) times the greater of the regular rate or the federal minimum wage, minus the allowed tip            Plaintiffs worked in excess of 40 hours in a single week, you
                                                                                                          must determine how many hours each Plaintiff worked per
                                                                                                          week—which you will have already determined as part of
credit, times the number of hours worked in excess of 40 hours in each workweek.                          calculating each Plaintiff’s Regular Rate of Pay and recorded
                                                                                                          in response to Question 9 on your verdict forms. You will
       If the Plaintiff is paid a salary rate, and you find that the employer has not rebutted the        consider the issue of overtime only if you determined that
                                                                                                          Plaintiff worked more than 40 hours in a given week. If you
                                                                                                          find a Plaintiff never worked more than 40 hours in a given
presumption that a salary covers 40 hours per week, the hours in excess of 40 are compensated at          week for a Defendant, then check the box “No” in response
                                                                                                          to Question 15 or 18 in Issue IV of your verdict forms,
                                                                                                          depending on which Defendant is under consideration.¶
a rate of one and one-half (1.5) times the greater of the regular rate of pay or the federal minimum      A Plaintiff is entitled to overtime pay for the hours he
                                                                                                          worked in excess of forty in any given workweek. A
wage. If a tip credit is properly taken, overtime pay is one and one-half times (1.5) the greater of      workweek is defined as any period of 168 consecutive
                                                                                                          hours—which is typically, but need not be, seven
                                                                                                          consecutive days. An employee must be paid at a rate of at
the regular rate or the federal minimum wage, minus the allowed tip credit, times the number of           least one and one-half (1.5) times either the employee’s
                                                                                                          Regular Rate of Pay or the statutory minimum wage,
                                                                                                          whichever is greater, for all overtime hours. We discussed
hours worked in excess of 40 hours in each workweek.                                                      how to calculate a Plaintiff’s Regular Rate of Pay earlier, and
                                                                                                          you will have recorded that information in Question 7(c) in
       If the Plaintiff is paid a salary rate, and you find that the employer has rebutted the            Issue III of your Verdict Form. If you find that a Plaintiff’s
                                                                                                          Regular Rate of Pay exceeds the applicable minimum wage,
                                                                                                          then you would determine his overtime rate by multiplying
presumption that a salary covers 40 hours per week, the hours in excess of 40 are compensated at          his Regular Rate of Pay by 1.5, which increases it by 50%.¶
                                                                                                          If, however, you find that a Plaintiff’s Regular Rate of Pay is
                                                                                                          less than or equal to the applicable minimum wage, then his
a rate of one-half (0.5) times the greater of the regular rate of pay or the federal minimum wage.        overtime rate is determined by the applicable minimum wage
                                                                                                          rate, not by his Regular Rate. ¶                         ... [12]
If a tip credit is properly taken, overtime pay is one-half times (0.5) the greater of the regular rate   Formatted: Indent: Left: 0", Right: 0"
                                                                                                          Deleted: ,
or the federal minimum wage, minus the allowed tip credit, times the number of hours worked in
                                                                                                          Deleted: , or the New York minimum wage

excess of 40 hours in each workweek.                                                                      Deleted: ,
                                                                                                          Deleted: , or the New York minimum wage
Authority: 29 C.F.R. §§ 778.113(a), (b).                                                                  Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt
                                                                                                          Deleted: 0
                                                                                                          Deleted: ,
                                                                                                          Deleted: , or the New York minimum wage
                                                                                                          Deleted: 0
                                                                                                          Deleted: ,
                                                                                                          Deleted: , or the New York minimum wage
                                                                                                          Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                                          Deleted:                       Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 46 of 68




   PROPOSED JURY INSTRUCTION NO. 42 (NYLL: DETERMINING OVERTIME                                         Deleted: ¶
                             OWED)

       If the Plaintiff is paid an hourly rate, the overtime pay owed is one and one-half (1.5) times   Deleted: PROPOSED JURY INSTRUCTION 48 (NYLL:
                                                                                                        DETERMINING OVERTIME OWED)¶
                                                                                                        ¶
the greater of the employee’s regular rate of pay, the federal minimum wage, or the New York
                                                                                                        Formatted: Indent: Left: 0", Right: 0"

minimum wage for all hours worked in excess of 40 in a work week. If a tip credit is properly

taken, overtime pay is one and one-half (1.5) times the greater of the regular rate, the federal

minimum wage, or the New York minimum wage, minus the allowed tip credit, times the number

of hours worked in excess of 40 hours in each workweek.

       If the Plaintiff is paid a salary rate, the hours in excess of 40 are compensated at a rate of

one and one-half (1.5) times the greater of the regular rate of pay or the New York minimum wage.       Deleted: , the federal minimum wage,


If a tip credit is properly taken, overtime pay is one and one-half times (1.5) the greater of the

regular rate or the New York minimum wage, minus the allowed tip credit, times the number of            Deleted: , the federal minimum wage,


hours worked in excess of 40 hours in each workweek.

Authority: 12 N.Y.C.R.R. § 146-1.4; Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 & n.5              Formatted: Justified, Indent: Left: 0", Space Before: 0 pt
(2d Cir. 2003); see generally 29 C.F.R. §§ 778.113(a), (b).                                             Formatted
                                                                                                        Deleted: ¶
                                                                                                        ¶
                                                                                                        Deleted: ¶
                                                                                                                                Page Break
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 47 of 68




PROPOSED JURY INSTRUCTION NO. 43 (FLSA AND NYLL: TIP CREDIT AGAINST
                        MINIMUM WAGE)                                                                     Deleted: FEDERAL

        The FLSA and NYLL permit an employer to pay a “tipped employee” a cash wage lower                 Deleted: PROPOSED JURY INSTRUCTION 49¶
                                                                                                          (FLSA: TIP CREDIT AGAINST FEDERAL MINIMUM
                                                                                                          WAGE)¶
than the federal minimum wage, provided the cash wage and the employee’s tips, taken together,            ¶
                                                                                                          Deleted: s
are equivalent to at least the minimum wage. This allowance is known as a “tip credit.” The
                                                                                                          Formatted: Indent: Left: 0", Right: 0"

employer bears the burden of proof, by a preponderance of the evidence, showing it is entitled to

take the tip credit.

        If Defendants do not prove by a preponderance of the evidence that they were entitled to

take the tip credit, as I will further discuss, the Plaintiff is entitled to the difference between the

federal minimum wage and the amount actually paid, regardless of tips received.

Authority: 29 U.S.C. §§ 203(m), 206(a)(1); 12 N.Y.C.R.R. § 146-1.3; Copantitla v. Fiskardo                Formatted: Justified, Indent: Left: 0", Right: 0", Space
                                                                                                          Before: 0 pt, Line spacing: single
Estiatorio, Inc., 788 F. Supp. 2d 253, 288 (S.D.N.Y. 2011); Matthew Bender, Modern Federal Jury
Instructions – Civil, Chapter 85 Fair Labor Standards Act § 85.18 (2015).                                 Deleted: ..
                                                                                                          Deleted: ¶
                                                                                                          ¶
                                                                                                          Deleted:                     Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 48 of 68




     PROPOSED JURY INSTRUCTION NO. 45 (FLSA: DEFINITION OF TIPPED                        Deleted: PROPOSED JURY INSTRUCTION NO. 44
                            EMPLOYEE)                                                    (NYLL: TIP CREDIT AGAINST NEW YORK
                                                                                         MINIMUM WAGE)¶
                                                                                         ¶
       “Tipped employee” means an employee who is engaged in an occupation in which he   PROPOSED JURY INSTRUCTION 50¶
                                                                                         (NYLL: TIP CREDIT AGAINST NEW YORK
                                                                                         MINIMUM WAGE)¶
customarily and regularly receives more than $30 per month in tips.                      ¶
                                                                                         The NYLL permits an employer to pay a “tipped employee”
Authority: 29 U.S.C. § 203(t).                                                           a cash wage lower than the New York minimum wage,
                                                                                         provided the cash wage and the employee’s tips, taken
                                                                                         together, are equivalent to at least the minimum wage. This
                                                                                         allowance is known as a “tip credit.” The employer bears the
                                                                                         burden of proof, by a preponderance of the evidence,
                                                                                         showing it is entitled to take the tip credit.¶
                                                                                         If Defendants do not prove by a preponderance of the
                                                                                         evidence that they were entitled to take the tip credit, as I
                                                                                         will further discuss, the Plaintiff is entitled to the difference
                                                                                         between the New York minimum wage and the amount
                                                                                         actually paid, regardless of tips received.¶
                                                                                         Authority: 12 N.Y.C.R.R. § 146-1.3; Matthew Bender,
                                                                                         Modern Federal Jury Instructions – ¶
                                                                                         ¶
                                                                                         Civil, Chapter 85 Fair Labor Standards Act § 85.18 (2015).¶
                                                                                                                    Page Break
                                                                                         ¶                                       ... [13]
                                                                                         Deleted: PROPOSED JURY INSTRUCTION 51 (FLSA:
                                                                                         DEFINITION OF TIPPED EMPLOYEE)¶
                                                                                         ¶
                                                                                         Formatted: Indent: Left: 0"
                                                                                         Deleted: ¶
                                                                                         Deleted:                        Page Break
                 Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 49 of 68




      PROPOSED JURY INSTRUCTION NO. 46 (NYLL: DEFINITION OF TIPPED
                             EMPLOYEE)

           “Tipped employee” includes a “food service worker” or “service employee.” A “food           Deleted: ¶
                                                                                                       PROPOSED JURY INSTRUCTION 52 (NYLL:
                                                                                                       DEFINITION OF TIPPED EMPLOYEE)¶
service worker” is any employee other than a delivery worker who is primarily engaged in the           ¶

serving of food or beverages to guests, patrons or customers in the hospitality industry, including,

but not limited to, waitstaff, bartenders, captains and bussing personnel; and who regularly

receives tips from such guests, patrons or customers.

           A “service employee” is an employee other than a food service worker who customarily

receives tips.

           An employee may not be classified as a food service worker or service employee on any

day of a week in which he or she has been assigned to work in an occupation in which tips are not

customarily received for 2 hours or more, or for more than 20 percent of his or her shift, whichever

is less.

           In this case, the parties have agreed that Lianhua Weng, Haihua Zhai, Shimin Yuan, and

Guangli Zhang were service employees, while Chengbin Qian was a food service employee.

Authority: N.Y. Lab. Law § 651(9); 12 N.Y.C.R.R. §§ 146-3.3, 3.4.                                      Deleted: In this case, the parties have agreed that the
                                                                                                       Plaintiff was at all relevant times a [food service
                                                                                                       worker/service employee].¶
                                                                                                       Formatted: Indent: Left: 0"
                                                                                                       Deleted: ¶
                                                                                                                                 Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 50 of 68




    PROPOSED JURY INSTRUCTION NO. 47 (FLSA: ALLOWABLE TIP CREDIT)

       For purposes of this case, the maximum allowable tip credit an employer can take under          Deleted: ¶
                                                                                                       PROPOSED JURY INSTRUCTION 53 (FLSA:
                                                                                                       ALLOWABLE TIP CREDIT)¶
the FLSA is $5.12 per hour and thus the minimum cash wage the employer must pay to a tipped            ¶

employee is $2.13 per hour. Employers electing to take the tip credit must show the tipped

employee received at least the full minimum wage when the direct (or cash) wages and tip credit

are combined. If an employee’s tips combined with the direct (or cash) wage does not equal the

full minimum wage, the employer must make up the difference.

       To avail itself of the FLSA’s tip credit, an employer must comply with two additional           Formatted: Indent: Left: 0", Right: 0"


statutory requirements. The FLSA provides that that the tip credit shall not apply with respect to

any tipped employee unless (1) such employee has been informed by the employer of the statute’s

tip credit provisions, and (2) all tips received by such employee have been retained by the

employee. The notice provision is strictly construed and normally requires that an employer take

affirmative steps to inform affected employees of the employer’s intent to claim the tip credit. The

employer bears the burden of showing that it satisfied the notice requirement by, for example,

providing employees with copies of § 203(m) of the FLSA, which explains the tip credit, and

informing them that their tips will be used as a credit against the minimum wage as permitted by

law. However, the FLSA’s notice provision does not require that the notice be given in writing. If

the employer cannot show that it has informed employees that tips are being credited against their

wages, then no tip credit can be taken and the employer is liable for the full minimum wage.

Authority: 29 U.S.C. § 203(m); U.S. Dep’t of Labor, Wage and Hour Division, Fact Sheet No.             Formatted: Justified, Indent: Left: 0", Space Before: 0 pt
15A: Ownership of Tips Under the Fair Labor Standards Act (FLSA) (July 2013); Garcia v. Saigon         Deleted: ¶
Mkt. LLC, No. 15-cv-09433 (VSB), 2019 U.S. Dist. LEXIS 163259, at *18–19 (S.D.N.Y. Sep. 24,            ¶
2019).
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 51 of 68




    PROPOSED JURY INSTRUCTION NO. 48 (NYLL: ALLOWABLE TIP CREDIT)

       Under the NYLL, the maximum allowable tip credit and corresponding minimum cash            Deleted: ¶
                                                                                                                           Page Break
                                                                                                  ¶
wage for food service workers for purposes of this case are as follows:                           PROPOSED JURY INSTRUCTION 54 (NYLL:
                                                                                                  ALLOWABLE TIP CREDIT)¶
               1.     December 31, 2013 – December 30, 2014: $3.00 per hour tip credit; $5.00     ¶
                                                                                                  Deleted: $2.25 and $5.00, respectively
       per hour cash wage                                                                         Deleted: .
                                                                                                  Formatted: Line spacing: Double
               2.     December 31, 2014 – December 30, 2015: $3.75 per hour tip credit; $5.00

       per hour cash wage

               3.     December 31, 2015 – December 30, 2016: $1.50 per hour tip credit; $7.50

       per hour cash wage

               4.     December 31, 2016 – December 30, 2017: for employers with more than 10

       employees, $3.50 per hour tip credit; $7.50 per hour cash wage; for employers with 10 or

       fewer employees, $3.00 per hour tip credit, $7.50 per hour cash wage

       Under the NYLL, the maximum allowable tip credit and corresponding cash wage for           Deleted: ¶
                                                                                                  Formatted: Indent: Left: 0"
service employees for purposes of this case are as follows:

               5.     December 31, 2013 – December 30, 2014: $2.35 per hour tip credit; $5.65     Deleted: September 21, 2006 – December 31, 2006: $2.40
                                                                                                  per hour tip credit; $4.35 per hour cash wage¶
                                                                                                  ¶
       per hour cash wage                                                                         January 1, 2007 – July 23, 2009: $2.55 per hour tip credit;
                                                                                                  $4.60 per hour cash wage¶
               6.     December 31, 2014 – December 30, 2015: $3.10 per hour tip credit; $5.65     ¶
                                                                                                  July 24, 2009 – December 30, 2013: $2.60 per hour tip
                                                                                                  credit; $4.65 per hour cash wage¶
       per hour cash wage                                                                         ¶
                                                                                                  Formatted: Line spacing: Double
               7.     December 31, 2015 – December 30, 2016: $1.50 per hour tip credit; $7.50       Deleted: <#>¶
                                                                                                    ¶
       per hour cash wage                                                                         Formatted: Font: 12 pt
                                                                                                    Deleted: <#>Present
               8.     December 31, 2016 – December 30, 2017: for employers with more than 10      Formatted: Font: 12 pt
                                                                                                  Formatted: List Paragraph, Indent: Left: 0.5", First line:
       employees, $1.85 per hour tip credit; $9.15 per hour cash wage; for employers with 10 or   0.5", Line spacing: Double, Numbered + Level: 1 +
                                                                                                  Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left
                                                                                                  + Aligned at: 0.75" + Indent at: 1", Adjust space between
       fewer employees, $1.75 per hour tip credit, $8.75 per hour cash wage                       Latin and Asian text, Adjust space between Asian text and
                                                                                                  numbers
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 52 of 68




        Employers electing to take the tip credit must show the tipped employee received at least           Deleted: ¶
                                                                                                            Formatted: Font: 12 pt
the full minimum wage when the direct (or cash) wages and tip credit are combined. If an

employee’s tips combined with the direct (or cash) wage does not equal the full minimum wage,

the employer must make up the difference.

        The NYLL provides that an employer may take a credit towards the basic minimum hourly

rate if a service employee or food service employee has been notified of the tip credit. However,

although the tip credit requirements under the NYLL are similar to those under the FLSA, they are

not identical. Most importantly, notice of the tip credit under the NYLL must be written.

        The NYLL requires that prior to the start of employment, an employer shall give each                Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt


employee written notice of the amount of tip credit, if any, to be taken from the basic minimum

hourly rate. The notice shall also state that extra pay is required if tips are insufficient to bring the

employee up to the basic minimum hourly rate. This notice must be written in both English and

any other language spoken by the employee as his or her primary language. Once an employer has

provided written notice of this tip credit, the employer must obtain acknowledgement of receipt

signed by the employee. The burden is on the employer to show that it has complied with the

NYLL’s tip notice requirement. An employer who fails to provide the required notice is liable for

the difference between the full minimum wage rate and what the employee was actually paid.

Authority: 12 N.Y.C.R.R. §§ 146-1.3(a), 146-1.4, 146-1.5, 146-2.2; Garcia v. Saigon Mkt. LLC,               Formatted: Indent: Left: 0", Space Before: 0 pt
No. 15-cv-09433 (VSB), 2019 U.S. Dist. LEXIS 163259, at *20–21 (S.D.N.Y. Sep. 24, 2019).                    Deleted: .
                                                                                                            Deleted:                     Page Break
                                                                                                            ¶
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 53 of 68




 PROPOSED JURY INSTRUCTION NO. 49 (FLSA: IMPERMISSIBLE TIP SHARING)
                                                                                                    Deleted: PROPOSED JURY INSTRUCTION 55 (FLSA:
       An employer cannot take the tip credit under the FLSA for any period during which it         REQUIRED NOTICE OF TIP CREDIT)¶
                                                                                                    ¶
                                                                                                    PLAINTIFFS’ VERSION¶
requires tipped employees to share tips with managers, or employees who do not customarily and      The parties dispute whether the Defendants were entitled to
                                                                                                    take what is called the “tip credit” against the required
                                                                                                    minimum wage for Plaintiffs. Under the “tip credit,” an
regularly receive tips. Whether someone is a manager depends on whether he or she is an             employer may pay tipped employees less than the normal
                                                                                                    minimum wage by crediting a portion of the tips received by
“employer” under the FLSA. Whether an employee customarily and regularly receive tips depends       the employee against the required minimum wage. If you
                                                                                                    find that a Defendant is entitled to a tip credit with respect to
                                                                                                    a particular employee, a lower minimum wage rate applies to
on whether his or her job is historically a tipped occupation and whether he or she has more than   that employee. ¶
                                                                                                    To take advantage of the tip credit, each Defendant must
                                                                                                    prove, by a preponderance of the evidence, the following
a de minimis, or negligible, interaction with customers as part of his or her employment. An        three elements:¶
                                                                                                    First, that the Defendant informed the Plaintiff under
employer does not forfeit the tip credit if tipped employees voluntarily share their tips with      consideration that his tips were being credited against his
                                                                                                    wages;¶
                                                                                                    Second, that the Plaintiff under consideration retained all of
employees who not customarily and regularly receive tips.                                           the tips that were received from his customers; and¶
                                                                                                    Third, that the Defendant maintained sufficient records of the
                                                                                                    number of hours the Plaintiff worked, daily and weekly,
Authority: 29 U.S.C. § 203(m); Barenboim v. Starbucks Corp., 698 F.3d 104, 110 (2d Cir. 2012);      including the time of arrival and departure of each employee,
Shahriar v. Smith & Wollensky Rest. Group, Inc., 659 F.3d 234, 240 (2d Cir. 2011); Mendez v.        and provided the Plaintiff a statement listing hours worked,
Int’l Food House Inc., 2014 U.S. Dist. LEXIS 121158, at *13-16 (S.D.N.Y. Aug. 28, 2014); Chhab      rates paid, gross wages, allowances claimed as part of the
                                                                                                    minimum wage, deductions, and net wages with every
v. Darden Rests., Inc., 2013 U.S. Dist. LEXIS 135926, at *17-18 (S.D.N.Y. Sept. 20, 2013).          payment of wages.¶
                                                                                                    With respect to the first element, the New York Labor Law
                                                                                                    requires that an employer give each employee written notice,
                                                                                                    in English and any other language spoken by the employee
                                                                                                    as his primary language, of the amount of tip credit to be
                                                                                                    taken, and the employer must keep the employee’s signed
                                                                                                    acknowledgement of receipt of the notice on file for six
                                                                                                    years. Thus, with respect to this first element, in order for
                                                                                                    either Plaintiff’s employer to be entitled to a tip credit under
                                                                                                    the New York Labor Law, you must specifically find that his
                                                                                                    employer provided him with this form of written notice.
                                                                                                    With respect to the second element concerning a Plaintiff
                                                                                                    receiving all of the tips to which he is entitled, pooling tips
                                                                                                    among employees who regularly receive tips is permitted.
                                                                                                    [But a Defendant is not entitled to a tip credit if the relevant
                                                                                                    Plaintiff was required to share his tips with employees who
                                                                                                    did not customarily and regularly receive tips, such as
                                                                                                    managers or employees who do not provide direct customer
                                                                                                    service. Managers and owners are not permitted to
                                                                                                    participate in a tip pool if the employer is claiming a tip
                                                                                                    credit. For the purposes of the tip credit, a manager is an
                                                                                                    employee with substantial managerial authority over day-to-
                                                                                                    day operations, including the authority to hire and fire staff,
                                                                                                    supervise other employees, control work schedules, and
                                                                                                    make other decisions. If you find that a manager of the
                                                                                                    establishment participated in a tip pool that included the ... [14]
                                                                                                    Formatted: Indent: Left: 0", Right: 0"
                                                                                                    Deleted: ¶
                                                                                                    ¶
                                                                                                    Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt,
                                                                                                    After: 12 pt, Line spacing: single
                                                                                                    Deleted:                        Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 54 of 68




 PROPOSED JURY INSTRUCTION NO. 50 (NYLL: IMPERMISSIBLE TIP SHARING)                                       Formatted: Font color: Auto

       An employer cannot take the tip credit under the NYLL for any period during which it               Deleted: ¶
                                                                                                          PROPOSED JURY INSTRUCTION 58 (NYLL:
                                                                                                          IMPERMISSIBLE TIP SHARING)¶
requires tipped employees to share tips with managers, or employees who do not perform direct             ¶

customer service. Whether someone is a manager depends on whether he or she has meaningful or

significant authority over the employee, including the ability to discipline, assist in hiring, firing,

and performance reviews, and provide input into work schedules. Whether an employee performs

direct customer service depends on whether he or she performs, or assists in performing, personal

service to patrons at a level that is a principal and regular part of his or her duties, not merely

occasional or incidental. An employer does not forfeit the tip credit if tipped employees voluntarily

share their tips with employees who not perform direct customer service.

Authority: N.Y. Lab. Law § 196-d; 12 N.Y.C.R.R. § 146-2,14(e); Shahriar v. Smith & Wollensky              Formatted: Justified, Space After: 12 pt, No widow/orphan
                                                                                                          control, Don't adjust space between Latin and Asian text,
Rest. Group, Inc., 659 F.3d 234, 240, 246 (2d Cir. 2011); Mendez v. Int’l Food House Inc., 2014           Don't adjust space between Asian text and numbers
U.S. Dist. LEXIS 121158, at *13-16 (S.D.N.Y. Aug. 28, 2014); Barenboim v. Starbucks Corp., 21
N.Y.3d 460, 474, 995 N.E.2d 153 (2013).                                                                   Deleted: ¶
                                                                                                                                 Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 55 of 68




  PROPOSED JURY INSTRUCTION NO. 51 (FLSA: TIME SPENT ON NON-TIPPED                                        Formatted: Font color: Auto
                             WORK)                                                                        Formatted: Font color: Auto

       An employee need not spend the entire time he or she receives the tip credit performing            Deleted: PROPOSED JURY INSTRUCTION 59 (FLSA:
                                                                                                          TIME SPENT ON NON-TIPPED WORK)¶
                                                                                                          ¶
tip-producing activities (e.g., traveling to delivery locations, delivering food to customers). Rather,
                                                                                                          Formatted: Indent: Left: 0", Right: 0"

the employee may continue to receive the tip credit while performing duties that are “related” to

tip-producing activities. However, if a tipped employee spends a substantial amount of time (i.e.,

more than 20% of his or her working day, or 2 hours, whichever is less) at the tip credit rate

engaged in such related activities, the employer must pay the full minimum wage for them.

       When an employee is employed by one employer in both a tipped and non-tipped

occupation (e.g., employee employed as a waiter and a maintenance person for the same

employer), the tip credit is available only for the hours spent by the employee while in the tipped

occupation. However, the employer is permitted to take the tip credit for some time the employee

spends in duties related to the tipped occupation, even though such duties are not by themselves

directed toward producing tips. For example, a waitperson who spends some time cleaning and

setting tables, making coffee, and occasionally washing dishes or glasses is considered engaged in

a tipped occupation even though these duties are not tip producing. If the employee spends a

substantial amount of time (e.g., in excess of 20% of the shift) performing such related duties, the

tip credit cannot be taken for the time engaged in those activities.

Authority: Chhab v. Darden Rests., Inc., 2013 U.S. Dist. LEXIS 135926, at *9-13 (S.D.N.Y.                 Formatted: Normal, Indent: Left: 0", Right: 0", Space
                                                                                                          Before: 0 pt, After: 12 pt, Line spacing: single
Sept. 20, 2013); see also 29 C.F.R. § 531.56(e) (related but non-tip producing tasks include, for
                                                                                                          Deleted: ¶
example, cleaning and setting tables, toasting bread, making coffee, and occasionally washing             ¶
dishes or glasses); U.S. Dep’t of Labor, Field Operations Handbook § 30d00(e), available at
                                                                                                          Deleted:
http://www.dol.gov/whd/foh/index.htm (“maintenance and preparatory or closing activities”
related non-tipped activities); U.S. Dep’t of Labor, Wage and Hour Division, Fact Sheet No.               Deleted:
15A: Ownership of Tips Under the Fair Labor Standards Act (FLSA) (July 2013); Matthew                     Deleted:
Bender, Modern Federal Jury Instructions – Civil, Chapter 85, Fair Labor Standards Act § 85.18            Deleted:
(2015).                                                                                                   Deleted:
                                                                                                          Formatted: Font:
                                                                                                          Deleted: ¶
                                                                                                                                  Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 56 of 68




  PROPOSED JURY INSTRUCTION NO. 52 (NYLL: TIME SPENT ON NON-TIPPED                                      Formatted: Font color: Auto
                             WORK)                                                                      Formatted: Font color: Auto

       Defendants cannot classify the Plaintiff as a “tipped employee,” and thus cannot receive         Deleted: ¶
                                                                                                        PROPOSED JURY INSTRUCTION 60 (NYLL: TIME
                                                                                                        SPENT ON NON-TIPPED WORK)¶
the tip credit, on any day in which the Plaintiff is assigned to work in an occupation in which tips    ¶
                                                                                                        Formatted: Indent: Left: 0", Right: 0"
are not customarily received for either two hours or more or for more than 20 percent of his or her

shift, whichever is less. For example:

       An employee has a daily schedule as follows: 8 a.m. to 9:45 a.m., food preparation; 9:45         Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                        Line spacing: Double

a.m. to 1:30 p.m., serving food in the restaurant; takes ½ hour meal period; 2:00 p.m. to 4:30 p.m.

serving food in the restaurant. That employee has worked 8 hours total, consisting of 6 hours, 15

minutes as a food service worker and 1 hour, 45 minutes in a non-tipped occupation. Twenty

percent of an 8-hour shift is 1 hour, 36 minutes. Although the employee worked for less than two        Deleted:
                                                                                                        Deleted: 8
hours at the non-tipped occupation, he or she has worked for more than 20 percent of his or her

shift at the non-tipped occupation. Therefore, the employee is subject to no tip credit for that day.

Authority: 12 N.Y.C.R.R. §§ 146-2.9, 146-3.3, 146-3.4; Salinas v. Starjem Rest. Corp., 2015             Deleted: ¶
U.S. Dist. LEXIS 106154, at *69 (S.D.N.Y. Aug. 12, 2015).                                               Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                                        Deleted: ¶
                                                                                                        ¶
                                                                                                        Deleted:                      Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 57 of 68




   PROPOSED JURY INSTRUCTION NO. 53 (NYLL: ELEMENTS OF CLAIM FOR                                      Formatted: Font color: Auto
                      SPREAD OF HOURS PAY)

       The NYLL requires employers to pay employees whose daily “spread of hours” is more             Deleted: PROPOSED JURY INSTRUCTION 61¶
                                                                                                      (NYLL: ELEMENTS OF CLAIM FOR SPREAD OF
                                                                                                      HOURS PAY)¶
than 10 hours one additional hour at the full New York minimum wage rate. Spread of hours is          ¶
                                                                                                      Formatted: Indent: Left: 0", Right: 0"
defined as the interval between the beginning and end of an employee’s workday and includes

working time, time off for meals, and intervals off duty.

       Therefore, in order for the Plaintiff to establish a spread of hours pay claim under the

NYLL, he must prove the following by a preponderance of the evidence (as defined by my prior

instruction, which you must follow):

       1.      The Plaintiff was an employee of the Defendants during the six-year period before      Formatted: Indent: Left: 0", First line: 0.5", Right: 0",
                                                                                                      Line spacing: Double, Tab stops: Not at 0.6"

he brought his claims;

       2.      During this six-year period, the Plaintiff had one or more workdays in which his       Deleted: ¶


spread of hours exceeded 10 hours; and

       3.      The Defendants failed to pay the Plaintiff an additional hour at the full New York     Deleted: ¶


minimum wage rate on one or more of these days.

       If you find that the Plaintiff has proven all three elements by a preponderance of the         Deleted: ¶
                                                                                                      Formatted: Indent: Left: 0", Right: 0"
evidence, you must find in his favor and against the Defendants on his spread of hours pay claim.

On the other hand, if you find that the Plaintiff has failed to prove one or more of these elements

by a preponderance of the evidence, you must find against the Plaintiff on his spread of hours pay

claim and in favor of the Defendants.

Authority: 12 N.Y.C.R.R. § 137-1.7; Pinovi v. FDD Enters., Inc., 2015 U.S. Dist. LEXIS 89154          Formatted: Indent: Left: 0", Space Before: 0 pt
(S.D.N.Y. Sept. 8, 2015).                                                                             Deleted: ¶
                                                                                                      ¶
                                                                                                      Deleted:                      Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 58 of 68




   PROPOSED JURY INSTRUCTION NO. 54 (FLSA: STATUTE OF LIMITATIONS)

        If you find in favor of a Plaintiff with respect to any of his FLSA claims, you must           Deleted: ¶
                                                                                                       PROPOSED JURY INSTRUCTION 62 (FLSA:
                                                                                                       STATUTE OF LIMITATIONS)¶
determine whether the Defendants’ failure to pay minimum wages and/or overtime pay to that             ¶
                                                                                                       Deleted: under Instruction Nos.
Plaintiff was willful.
                                                                                                       Formatted: Indent: Left: 0", Right: 0"
                                                                                                       Deleted: the
        The FLSA permits an employee to seek back pay for up to two years before filing a lawsuit.
                                                                                                       Deleted:
But an employee may seek a third year of back pay if he or she proves that the employer’s              Deleted:
                                                                                                       Deleted:
violations were willful. In order for the Plaintiff to establish that the Defendants’ failure to pay   Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt

him minimum wages and/or overtime pay was willful, he must prove, by a preponderance of the

evidence, that the Defendants knew their conduct was prohibited by the FLSA or showed reckless

disregard for whether such conduct was prohibited by the FLSA.

        Reckless disregard involves actual knowledge of a legal requirement, and deliberate            Formatted: Indent: Left: 0", Right: 0"


disregard of the risk that one is in violation. Recklessness is an extreme departure from the

standards of ordinary care, to the extent that the danger was either known to the defendant or so

obvious that the defendant must have been aware of it. If an employer acts unreasonably, but not

recklessly, in determining its legal obligation, its action should not be considered willful.

Authority: 29 U.S.C. § 255; McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988); Parada          Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt,
                                                                                                       After: 12 pt, Line spacing: single
v. Banco Indus. de Venezuela, C.A., 753 F.3d 62, 71 (2d Cir. 2014); Pinovi v. FDD Enters., Inc.,
2015 U.S. Dist. LEXIS 89154, at *10 (S.D.N.Y. July 8, 2015); Hart v. Rick’s Cabaret Int’l, Inc.,       Deleted: ¶
                                                                                                       ¶
967 F. Supp. 2d 901, 937-38 (S.D.N.Y. 2013).

                                                                                                       Deleted: ¶
                                                                                                                               Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 59 of 68




       PROPOSED JURY INSTRUCTION NO. 55 (FLSA: MINIMUM WAGE AND
                       OVERTIME PAY DAMAGES)

       If you find in favor of a Plaintiff with respect to any of his FLSA claims, you must award       Deleted: ¶
                                                                                                        PROPOSED JURY INSTRUCTION 63¶
                                                                                                        (FLSA: MINIMUM WAGE AND OVERTIME PAY
the Plaintiff damages in the amount that the Plaintiff should have been paid minus what the             DAMAGES)¶
                                                                                                        ¶
Defendants actually paid the Plaintiff.                                                                 Formatted: Indent: Left: 0", Right: 0"
                                                                                                        Deleted: If you find in favor of the Plaintiff under
       The minimum wage that should have been paid is the number of hours worked in each                Instruction Nos.
                                                                                                        Deleted:
work week up to 40 hours, times the required minimum wage applicable to that work week. You

must calculate these amounts separately for each work week.

       The overtime pay amount that should have been paid is the number of hours worked in

excess of 40 hours in each workweek.

       If the Plaintiff is paid an hourly rate, the overtime pay owed is one and one-half (1.5) times

the greater of the employee’s regular rate of pay or the federal minimum wage for all hours worked

in excess of 40 in a work week. If a tip credit is properly taken, overtime pay is one and one-half

(1.5) times the greater of the regular rate or the federal minimum wage, minus the allowed tip

credit, times the number of hours worked in excess of 40 hours in each workweek.

       If the Plaintiff is paid a salary rate, and you find that the employer has not rebutted the

presumption that a salary covers 40 hours per week, the hours in excess of 40 are compensated at

a rate of one and one-half (1.5) times the greater of the regular rate of pay or the federal minimum

wage. If a tip credit is properly taken, overtime pay is one and one-half times (1.5) the greater of

the regular rate or the federal minimum wage, minus the allowed tip credit, times the number of

hours worked in excess of 40 hours in each workweek.

       If the Plaintiff is paid a salary rate, and you find that the employer has rebutted the

presumption that a salary covers 40 hours per week, the hours in excess of 40 are compensated at

a rate of one-half (0.5) times the greater of the regular rate of pay or the federal minimum wage.
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 60 of 68




If a tip credit is properly taken, overtime pay is one-half times (0.5) the greater of the regular rate

or the federal minimum wage, minus the allowed tip credit, times the number of hours worked in

excess of 40 hours in each workweek.

       You must calculate the overtime amounts owed separately for each workweek.                         Deleted: If the Plaintiff was paid an hourly rate, the overtime
                                                                                                          pay owed is one and one-half (1.5) times the greater of the
                                                                                                          employee’s regular rate of pay, the federal minimum wage,
Authority: 29 U.S.C. §§ 206, 207, 216; 29 C.F.R. §§ 778.113(a), (b); Copantitla v. Fiskardo               or the New York minimum wage for all hours worked in
Estiatorio, Inc., 788 F. Supp. 2d 253, 291-92 (S.D.N.Y. 2011).                                            excess of 40 in a work week. If a tip credit was properly
                                                                                                          taken, overtime pay is one and one-half (1.5) times the
                                                                                                          greater of the regular rate, the federal minimum wage, or the
                                                                                                          New York minimum wage, minus the allowed tip credit,
                                                                                                          times the number of hours worked in excess of 40 hours in
                                                                                                          each workweek.¶
                                                                                                          If the Plaintiff was paid a salary rate, the hours in excess of
                                                                                                          40 are compensated at a rate of one-half (0.5) times the
                                                                                                          greater of the regular rate of pay, the federal minimum wage,
                                                                                                          or the New York minimum wage. If a tip credit was properly
                                                                                                          taken, overtime pay is one-half times (0.5) the greater of the
                                                                                                          regular rate, the federal minimum wage, or the New York
                                                                                                          minimum wage, minus the allowed tip credit, times the
                                                                                                          number of hours worked in excess of 40 hours in each
                                                                                                          workweek.¶
                                                                                                          Formatted: Indent: Left: 0", Line spacing: Double
                                                                                                          Deleted: ¶
                                                                                                          ¶
                                                                                                          Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                                          Deleted: ¶
                                                                                                          ¶
                                                                                                          Deleted: ¶
                                                                                                                                    Page Break
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 61 of 68




  PROPOSED JURY INSTRUCTION NO. 56 (NYLL: MINIMUM WAGE, OVERTIME
              PAY, AND SPREAD OF HOURS PAY DAMAGES)

       If you find in favor of a Plaintiff with respect to any of his NYLL claims for minimum           Deleted: ¶
                                                                                                        PROPOSED JURY INSTRUCTION 64¶
                                                                                                        (NYLL: MINIMUM WAGE, OVERTIME PAY, AND
wage, overtime pay, or spread of hours pay, you must award the Plaintiff damages in the amount          SPREAD OF HOURS PAY DAMAGES)¶
                                                                                                        ¶
that the Plaintiff should have been paid minus what the Defendants actually paid the Plaintiff.         Formatted: English (US)
                                                                                                        Deleted:
       The minimum wage that should have been paid is the number of hours worked in each                Deleted: the
                                                                                                        Formatted: Indent: Left: 0", Right: 0"
work week up to 40 hours, times the required minimum wage applicable to that work week. You
                                                                                                        Deleted: under Instruction Nos.

must calculate these amounts separately for each work week.                                             Deleted:
                                                                                                        Deleted:
       If the Plaintiff is paid an hourly rate, the overtime pay owed is one and one-half (1.5) times

the greater of the employee’s regular rate of pay, the federal minimum wage, or the New York

minimum wage for all hours worked in excess of 40 in a work week. If a tip credit is properly

taken, overtime pay is one and one-half (1.5) times the greater of the regular rate, the federal

minimum wage, or the New York minimum wage, minus the allowed tip credit, times the number

of hours worked in excess of 40 hours in each workweek.

       If the Plaintiff is paid a salary rate, the hours in excess of 40 are compensated at a rate of   Deleted: The overtime pay amount that should have been
                                                                                                        paid is the number of hours worked in excess of 40 hours in
                                                                                                        each workweek. If the Plaintiff was paid an hourly rate, the
one and one-half (1.5) times the greater of the regular rate of pay or the New York minimum wage.       overtime pay owed is one and one-half (1.5) times the
                                                                                                        greater of the employee’s regular rate of pay, the federal
If a tip credit is properly taken, overtime pay is one and one-half times (1.5) the greater of the      minimum wage, or the New York minimum wage for all
                                                                                                        hours worked in excess of 40 in a work week. If a tip credit
                                                                                                        was properly taken, overtime pay is one and one-half (1.5)
regular rate or the New York minimum wage, minus the allowed tip credit, times the number of            times the greater of the regular rate, the federal minimum
                                                                                                        wage, or the New York minimum wage, minus the allowed
                                                                                                        tip credit, times the number of hours worked in excess of 40
hours worked in excess of 40 hours in each workweek.                                                    hours in each workweek.¶
                                                                                                        If the Plaintiff was paid a salary rate, the hours in excess of
       You must calculate the overtime amounts owed separately for each workweek.                       40 are compensated at a rate of one and one-half (1.5) times
                                                                                                        the greater of the regular rate of pay, the federal minimum
                                                                                                        wage, or the New York minimum wage. If a tip credit was
       The spread of hours pay that should have been paid is one hour at the full New York              properly taken, overtime pay is one and one-half times (1.5)
                                                                                                        the greater of the regular rate, the federal minimum wage, or
                                                                                                        the New York minimum wage, minus the allowed tip credit,
minimum wage for each workday in which the interval between the beginning and end of work,              times the number of hours worked in excess of 40 hours in
                                                                                                        each workweek.¶
including hours worked, meal periods, and off-duty intervals, exceeded 10 hours. You must               Formatted: Indent: Left: 0", First line: 0.5", Line spacing:
                                                                                                        Double
calculate these amounts separately for each workday.                                                    Formatted: Justified, Indent: Left: 0", Space Before: 0 pt
                                                                                                        Formatted: Font: (Default) Times New Roman
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 62 of 68




Authority: N.Y. Lab. Law §§ 195(3), 198(1-d), 198(3), 652(1); 12 N.Y.C.R.R. §§ 137-1.3, 137-     Formatted: Indent: Left: 0", Space After: 12 pt, Line
1.7; Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 291-92 (S.D.N.Y. 2011); see   spacing: single

also Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 & n.5 (2d Cir. 2003); see generally 29
C.F.R. §§ 778.113(a), (b).
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 63 of 68




PROPOSED JURY INSTRUCTION NO. 57 (NYLL: WAGE NOTICE REQUIREMENT)

       Effective April 9, 2011, an employer must, at the time of an employee’s hiring, and then       Deleted: ¶
                                                                                                                               Page Break
                                                                                                      ¶
annually on or before the first of February, provide an employee with a written notice, in English    PROPOSED JURY INSTRUCTION 65 ¶
                                                                                                      (BLANK)¶
                                                                                                                               Page Break
and in the language identified by each employee as the primary language of such employee,
                                                                                                      ¶
                                                                                                      PROPOSED JURY INSTRUCTION 66 ¶
containing the following information: (1) the rate or rates of pay and basis thereof, whether paid    (BLANK)¶
                                                                                                                               Page Break
                                                                                                      ¶
by the hour, shift, day, week, salary, piece, commission, or other; (2) allowances, if any, claimed   PROPOSED JURY INSTRUCTION 67¶
                                                                                                      (NYLL: ANNUAL WAGE NOTICE REQUIREMENTS)¶
as part of the minimum wage, including tip, meal, or lodging allowances; (3) the regular pay day      ¶
                                                                                                      PLAINTIFFS’ VERSION¶
                                                                                                      ¶
designated by the employer; (3) the name of the employer; any “doing business as” names used by       In their Wage Notice Claims, the Plaintiffs claim that they
                                                                                                      did not receive wage notices as required by the New York
                                                                                                      Labor Law. Under the New York Labor Law, employers are
the employer; (4) the physical address of the employer’s main office or principal place of business   required to prove their employees with a written wage notice
                                                                                                      within 10 business days of their first day of employment and
and a mailing address if different; and (5) the telephone number of the employer.                     before February 1 in each subsequent calendar year. That
                                                                                                      notification must be provided in English and in the language
                                                                                                      identified by the employee as their primary language. It must
       It is the employer’s burden to prove that                                                      contain the following information:¶
                                                                                                      The rate or rates of pay and basis thereof, whether paid by
                                                                                                      the hour, shift, day, week, salary, piece, commission, or
Authority: 2010 N.Y. Laws ch. 564 § 3, amending N.Y. Labor Law § 195(1)(a); 2010 N.Y.                 other;¶
Laws ch. 564 § 7, amending N.Y. Labor Law § 198(1-b).                                                 Allowances, if any, claimed as part of the minimum wage,
                                                                                                      including tip, meal, or lodging allowances; ¶
                                                                                                      The regular pay day designated by the employer;¶
                                                                                                      The name of the employer;¶
                                                                                                      Any “doing business as” names used by the employer;¶
                                                                                                      The physical address of the employer’s main office or
                                                                                                      principal place of business, and a mailing address if
                                                                                                      different; and ¶
                                                                                                      The telephone number of the employer.¶
                                                                                                      In considering this claim, you will again need to determine
                                                                                                      whether the Plaintiff under consideration was employed by a
                                                                                                      Defendant. If so, you must then determine whether Plaintiff
                                                                                                      was provided with an adequate wage notification form, and
                                                                                                      if so, how many days after their first day of employment the
                                                                                                      form was provided. You will enter this information in
                                                                                                      response to Questions 31-33 in Issue VII on your verdict
                                                                                                      forms.¶
                                                                                                      DEFENDANTS’ VERSION¶
                                                                                                      Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt
                                                                                                      Deleted: ¶
                                                                                                      Formatted: Font: 12 pt
                                                                                                      Formatted: Justified, Space Before: 0 pt
                                                                                                      Formatted: Indent: Left: 0", Space Before: 0 pt
                                                                                                      Deleted:                     Page Break
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 64 of 68




        PROPOSED JURY INSTRUCTION NO. 58 (NYLL: WAGE STATEMENT
                            REQUIREMENT)

       Effective April 9, 2011, an employer must furnish each employee with a statement with

every payment of wages accurately listing the following: (1) name of employee; (2) name of

employer; (3) address and phone number of employer; (4) rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; (5) gross wages;

(6) deductions; (7) allowances, if any, claimed as part of the minimum wage; and (8) net wages.

       For all employees who are not exempt from overtime compensation, the statement shall

include: (9) the regular hourly rate or rates of pay; (10) the overtime rate or rates of pay; (11) the

number of regular hours worked; and (12) the number of overtime hours worked.

       Defendants bear the burden of proving by a preponderance of the evidence that they

provided each Plaintiff a wage notice with all required items.

         If you find that the employer made complete and timely payment of all wages due pursuant to     Formatted: Indent: First line: 0.5"
this article or article nineteen or article nineteen-A of this chapter to the employee who was not
provided notice as required by subdivision one of section one hundred ninety-five of this article



Authority: N.Y. Labor Law § 195(3); N.Y. Labor Law § 198(1-d); Chichinadze v. BG Bar, Inc.,              Formatted: Justified
No. 18-cv-08069 (KPF), 2021 U.S. Dist. LEXIS 23594, at *37 (S.D.N.Y. Feb. 8, 2021); Chong v.
Golden 88 Spoon Inc., No. 16-cv-05591 (ALC), 2019 U.S. Dist. LEXIS 55421, at *18–19
(S.D.N.Y. Mar. 28, 2019).
                Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 65 of 68




   PROPOSED JURY INSTRUCTION NO. 59 (NYLL: WAGE NOTICE AND WAGE
                       STATEMENT DAMAGES)

         If you find that a Plaintiff was not provided a wage notice which included all the items in

Instruction 57 in both English and the employee’s primary language within ten business days of

his or her first day of employment, you must award damages of $50.00 for each workweek up to

and including February 27, 2015 and for each workday thereafter that the Plaintiff was not

provided a wage notice, up to a maximum of $5,000.00.

         If you find that a Plaintiff was not provided an accurate wage statement with each payment

of wages which included all the items in Instruction 58, you must award damages of $100.00 for

each workweek up to and including February 27, 2015 and $250.00 for each workday thereafter,

up to a maximum of $5,000.00.

         However, if you find that the employer made complete and timely payment of all wages

due to the employee who was not provided notice, you must find for the Defendants.

         Defendants bear the burden of proving by a preponderance of the evidence that they

provided each Plaintiff an accurate wage statement with all required items with each payment of

wages.

Authority: N.Y. Labor Law § 195(3); N.Y. Labor Law § 198(1-d); Chong v. Golden 88 Spoon
Inc., No. 16-cv-05591 (ALC), 2019 U.S. Dist. LEXIS 55421, at *18–19 (S.D.N.Y. Mar. 28, 2019).
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 66 of 68




     PROPOSED JURY INSTRUCTION NO. 60 (FLSA AND NYLL: GOOD FAITH)

       If you found that the Defendants failed to pay a Plaintiff the applicable minimum wage,            Formatted: Space After: 0 pt, Line spacing: Double


failed to pay a Plaintiff overtime pay, failed to provide an adequate wage notice, or failed to provide

pay stubs, according to the law as I have previously described it to you, then you will then need to

determine whether the Defendants acted in good faith. That is because the law may lessen the

Defendants’ liability if they acted in good faith. I will now instruct you on how to determine if the

Defendants acted in good faith.

       To act in good faith is to act with objectively reasonable grounds for believing that the acts

or omissions at issue did not violate the law. It is the Defendants’ burden to establish good faith.

It is not enough for the Defendants to claim that they did not know that its acts or omissions violated

the law. To establish good faith, the Defendants must prove that they took active steps to ascertain

the dictates of the law, and that it then took action to comply with the law, as they understood it.

Authority: Garcia v. Saigon Mkt. LLC, No. 15-cv-09433 (VSB), 2019 U.S. Dist. LEXIS 163259,
at *33–34 (S.D.N.Y. Sep. 24, 2019).
              Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 67 of 68




     PROPOSED JURY INSTRUCTION NO. 61 (FLSA AND NYLL: GOOD FAITH)                                    Deleted: ¶
                                                                                                     PROPOSED JURY INSTRUCTION 68 ¶
                                                                                                     (BLANK)¶
       A Plaintiff is not entitled to “double recovery” under the FLSA and NYLL. Therefore, if       ¶
                                                                                                                             Page Break
the Plaintiff is entitled to minimum wage damages under the NYLL, he may not recover, in             ¶
                                                                                                     Deleted: PROPOSED JURY INSTRUCTION 69¶
addition to this amount, minimum wage damages under the FLSA for the same period of time.            (NO DOUBLE RECOVERY UNDER FLSA AND
                                                                                                     NYLL)¶
                                                                                                     ¶
Likewise, if the Plaintiff is entitled to overtime pay damages under the NYLL, he may not recover,   The
                                                                                                     Formatted: Indent: Left: 0", Right: 0"
in addition to this amount, overtime pay damages under the FLSA for the same period of time. If      Deleted: FLSA
                                                                                                     Deleted: NYLL
the Plaintiff is entitled to minimum wage or overtime pay damages under both the FLSA and
                                                                                                     Deleted: FLSA

NYLL for a given period of time, he may only recover the higher of the two for this period.          Deleted: NYLL


Authority: Fermin v. Las Delicias Peruanas Rest., Inc., 2015 U.S. Dist. LEXIS 34457, at *66 n.       Formatted: Space After: 12 pt, Line spacing: single
15 (E.D.N.Y. Feb. 27, 2015); Drozd v. Vlaval Const., Inc., 2011 U.S. Dist. LEXIS 156415, at
*48 n.21 (E.D.N.Y. Oct. 18, 2011).

                                                                                                     Deleted:                    Page Break
                                                                                                     ¶
               Case 1:17-cv-00273-LAP Document 108 Filed 03/11/21 Page 68 of 68




        PROPOSED JURY INSTRUCTION NO. 62 (CLOSING INSTRUCTIONS)

       The court reminds you that the foreperson of the jury will be responsible for the return to    Deleted: PROPOSED JURY INSTRUCTION 70 ¶
                                                                                                      (BLANK)¶
                                                                                                      ¶
the court of the exhibits and the verdict forms.                                                                               Page Break
                                                                                                      ¶
       Until your verdict is announced in open court, no juror is permitted to disclose to anyone     PROPOSED JURY INSTRUCTION 71 ¶
                                                                                                      (BLANK)¶
                                                                                                                               Page Break
the status of your deliberations or the nature of your verdict. This order must be strictly obeyed.   ¶
                                                                                                      PROPOSED JURY INSTRUCTION NO. 75 (CLOSING
                                                                                                      INSTRUCTION)¶
       After your verdict is returned and announced in court, you may discuss the case with           ¶
                                                                                                      Formatted: Indent: Left: 0", Right: 0"
anyone. You are not required to do so; it is a matter of your own free choice.                        Formatted: Indent: Left: 0", Right: 0", Space Before: 0 pt

       I want to thank you and express the appreciation of the citizens of this community for your    Formatted: Indent: Left: 0", Right: 0"


service as jurors. By providing this service you have contributed toward continuing the unique

system of justice which we enjoy in the United States of America.

You will now retire to the jury room to deliberate upon your verdict. The bailiff will confer with    Formatted: Justified, Indent: Left: 0", Space Before: 0 pt,
                                                                                                      Line spacing: Double

you regarding any recess or adjournment.                                                              Deleted: ¶
